Exhibit 10.1

EXECUTION VERSION

 

 

 

THIRD AMENDMENT

dated as of March 9, 2018,

among

NOBLE ENERGY, INC.,

as the Borrower,

NBL INTERNATIONAL FINANCE B.V.,

as a Foreign Borrower,

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent,

and

THE LENDERS PARTY HERETO

 

 

JPMORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MIZUHO BANK, LTD.

and

DNB MARKETS, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

CITIBANK N.A.,

as the Syndication Agent,

BANK OF AMERICA, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MIZUHO BANK, LTD.

and

DNB BANK ASA, NEW YORK BRANCH,

as the Documentation Agents

 

 

 



--------------------------------------------------------------------------------

THIRD AMENDMENT dated as of March 9, 2018 (this “Amendment”), among NOBLE
ENERGY, INC., a Delaware corporation (the “Borrower”), NBL INTERNATIONAL FINANCE
B.V., a corporation incorporated under the laws of the Kingdom of the
Netherlands (the “Foreign Borrower”), each of the Lenders (as defined below)
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent (as defined
below).

R E C I T A L S

A. Reference is made to the Credit Agreement dated as of October 14, 2011 (as
increased by the Commitment Increase Agreements each dated as of September 28,
2012, as amended by the First Amendment to Credit Agreement, dated as of
October 3, 2013, and as further amended by the Second Amendment to Credit
Agreement, dated as of August 27, 2015, the “Credit Agreement”), among the
Borrower, the Foreign Borrower, JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”), Citibank, N.A., as
syndication agent, Bank of America, N.A., The Bank of Tokyo-Mitsubishi UFG,
Ltd., Mizuho Bank, Ltd. and DNB Bank ASA, New York Branch, as documentation
agents, and the lenders party thereto (the “Lenders”), pursuant to which the
Lenders have made certain credit available to and on behalf of the Borrower and
the Foreign Borrower.

B. The Borrower has requested, and the Administrative Agent and the Lenders
party hereto have agreed, to make certain changes to the Credit Agreement.

C. NOW, THEREFORE, to induce the Administrative Agent and the Lenders party
hereto to enter into this Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Amendment (as so amended, the “Amended Credit Agreement”).

Section 2. Amendments to Credit Agreement.

2.1 Effective as of the Amendment Effective Date (as defined below), the Credit
Agreement shall be amended by inserting the language indicated in single
underlined text (indicated textually in the same manner as the following
example: single-underlined text) in Exhibit A hereto and by deleting the
language indicated by strikethrough text (indicated textually in the same manner
as the following example: stricken text) in Exhibit A hereto.

2.2 Effective as of the Amendment Effective Date, the Credit Agreement shall be
further amended by (a) replacing Schedule I (Disclosure Schedule), Schedule II
(Schedule of Commitments), Schedule IIA (Schedule of Swingline Commitments),
Schedule IIB (Schedule of LC Commitments) and Schedule 6.8 (Subsidiaries) with
the correspondingly numbered Schedule attached to this Amendment, (b) deleting
Exhibit 5.1.4 (Form of Opinion of Counsel) and (c) replacing Exhibit 2.5 (Form
of Borrowing Request), Exhibit 2.6 (Form of Continuation/Conversion Notice),
Exhibit 2.8 (Form of Note), Exhibit 2.9 (Notice of Commitment Increase), Exhibit
2.12 (Form of Agreement Supplement) and Exhibit 10.10 (Form of Lender Assignment
Agreement) with the correspondingly numbered Exhibit attached to this Amendment.

2.3 Each party hereto acknowledges and agrees that, on and as of the Amendment
Effective Date, (a) Schedule II hereto sets forth all the Commitments of all the
Lenders (and no Person whose name does not appear on Schedule II hereto shall
have, or shall be deemed to have, on and as of the



--------------------------------------------------------------------------------

Amendment Effective Date, a Commitment under the Amended Credit Agreement or
shall be a Lender thereunder, it being understood that the Commitment under the
Credit Agreement of any existing Lender not listed on Schedule II (each such
Lender, an “Exiting Lender”) shall be terminated on and as of the Amendment
Effective Date), (b) Schedule IIA hereto sets forth all the Swingline
Commitments of all the Swingline Lenders (and no Person whose name does not
appear on Schedule IIA hereto shall have, or shall be deemed to have, on and as
of the Amendment Effective Date, a Swingline Commitment under the Amended Credit
Agreement or shall be a Swingline Lender thereunder) and (c) Schedule IIB hereto
sets forth all the LC Commitments of all the Issuing Banks (and no Person whose
name does not appear on Schedule IIB hereto shall have, or shall be deemed to
have, on and as of the Amendment Effective Date, an LC Commitment under the
Amended Credit Agreement or shall be an Issuing Bank thereunder). In connection
therewith, each of the Administrative Agent and the Issuing Banks party hereto
hereby acknowledges and agrees that each Lender party hereto that is not,
immediately prior to the Amendment Effective Date, a party to the Credit
Agreement is reasonably acceptable to it. Each Lender and Issuing Bank party
hereto further acknowledges and agrees that, on and as of the Amendment
Effective Date and without any further action on the part of the Lenders or the
applicable Issuing Bank, all participations in Letters of Credit issued and
outstanding on the Amendment Effective Date (the “Existing Letters of Credit”)
shall be reallocated among the Lenders party hereto on the basis of the
Percentages calculated after giving effect to the transactions contemplated by
this Section 2 and that, in furtherance of the foregoing, on the Amendment
Effective Date each Issuing Bank shall be deemed to have granted to each Lender
party hereto, and each Lender party hereto shall be deemed to have acquired from
each Issuing Bank, a participation in each Existing Letter of Credit issued by
such Issuing Bank equal to such Lender’s Percentage, calculated after giving
effect to the transactions contemplated by this Section 2, of the aggregate
amount available to be drawn under such Existing Letter of Credit. Such
participation shall be governed by the terms of Section 2.11 of the Amended
Credit Agreement. Each party hereby acknowledges that no Loans are outstanding
under the Credit Agreement immediately prior to the Amendment Effective Date
and, to the extent necessary, hereby agrees that this Amendment will effect a
replacement and transfer of any rights and obligations of each Exiting Lender
under the Credit Agreement.

Section 3. Conditions Precedent. This Amendment shall not become effective until
the date on which each of the following conditions is satisfied (or waived in
accordance with Section 10.1 of the Credit Agreement) (such date, the “Amendment
Effective Date”):

3.1 The Administrative Agent shall have (a) executed a counterpart of this
Amendment and (b) received from the Borrower, the Foreign Borrower, each of the
Lenders whose name is set forth on Schedule II hereto (which collectively shall
constitute Required Lenders under the Credit Agreement), each of the Swingline
Lenders and each of the Issuing Banks either (i) a counterpart of this Amendment
signed on behalf of such party or (ii) evidence satisfactory to the
Administrative Agent (which may include a facsimile or electronic transmission)
that such party has executed a counterpart of this Amendment.

3.2 The Administrative Agent shall have received from each of the Borrower and
the Foreign Borrower a certificate, dated as of the date hereof, of an
Authorized Officer of such Person certifying (a) that attached thereto are true,
correct and complete copies of the Organic Documents of such Person, together
with all amendments thereto, and resolutions by the Board of Directors (or
equivalent governing body) of such Person and (b) as to the incumbency of the
persons executing this Amendment on behalf of such Person.

3.3 The Administrative Agent shall have received from each of the Borrower and
the Foreign Borrower certificates as of a recent date setting forth its good
standing under the Laws of its jurisdiction of organization.

 

2



--------------------------------------------------------------------------------

3.4 The Administrative Agent shall have received a favorable opinion, dated the
date hereof and addressed to the Administrative Agent and all Lenders, from
Thompson & Knight L.L.P., special counsel to the Borrower.

3.5 The Administrative Agent shall have received a favorable opinion, dated the
date hereof and addressed to the Administrative Agent, acting on behalf of the
Lenders, from Deloitte Legal B.V., special counsel to the Foreign Borrower.

3.6 The Administrative Agent, the Arrangers, the Lenders party hereto and the
Exiting Lenders shall have received all fees and amounts due and payable on or
prior to the Amendment Effective Date, including, to the extent invoiced at
least one Business Day prior to the Third Amendment Effective Date,
reimbursement or payment of all documented out-of-pocket expenses required to be
reimbursed or paid by the Borrower under the Credit Agreement.

3.7 The Administrative Agent and the Lenders party hereto shall have received
from the Borrower, to the extent requested at least five Business Days prior to
the Amendment Effective Date, with respect to the Borrower and its subsidiaries,
(a) the documentation and other information requested by the Administrative
Agent and any such Lender in order to comply with the requirements of the
Patriot Act, (b) the documentation and other information requested by the
Administrative Agent in order to comply with all “know your customer”
requirements and (c) all anti-money laundering documentation reasonably
requested by the Administrative Agent or any such Lender.

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

Section 4. Miscellaneous.

4.1 Confirmation; Effect of Amendment. The provisions of the Credit Agreement,
except as specifically amended by this Amendment, shall remain in full force and
effect following the effectiveness of this Amendment. On and as of the Amendment
Effective Date (a) each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
and each reference in the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Amended Credit Agreement and
(b) this Amendment shall for all purposes constitute a Loan Document.

4.2 Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and the Foreign Borrower hereby (a) ratifies and affirms its
obligations under, and acknowledges, renews and extends its continued liability
under, each Loan Document to which it is a party (including, for the avoidance
of doubt, the Guaranty, dated as of October 3, 2013, by the Borrower in favor of
the Administrative Agent and, on and as of the Amendment Effective Date, each
reference in such Guaranty to the Credit Agreement shall be deemed to refer to
the Amended Credit Agreement, as the same may be further amended, restated,
supplemented, replaced or otherwise modified from time to time) and agrees that
each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby; and (b) represents and warrants to the
Administrative Agent and the Lenders that as of the date hereof, after giving
effect to the transactions contemplated by this Amendment, (i) all of the
representations and warranties contained in the Amended Credit Agreement and
each other Loan Document to which it is a party are true and correct in all
material respects (or in all respects, with respect to any representation or
warranty qualified by materiality or Material Adverse Effect), except to the
extent

 

3



--------------------------------------------------------------------------------

any such representations and warranties are expressly limited to an earlier
date, in which case, such representations and warranties shall continue to be
true and correct in all material respects (or in all respects, with respect to
any representation or warranty qualified by materiality or Material Adverse
Effect) as of such specified earlier date, and (ii) no Default or Event of
Default has occurred and is continuing.

4.3 No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Lender, any Issuing
Bank, any Swingline Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

4.4 Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of this Amendment by facsimile or electronic transmission in portable
document format (.pdf) shall be effective as delivery of a manually executed
counterpart hereof.

4.5 NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT, THE AMENDED CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF, SUPERSEDE ANY AND ALL PREVIOUS
AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER
HEREOF OR THEREOF (BUT DO NOT SUPERSEDE ANY SEPARATE LETTER AGREEMENTS WITH
RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE AGENT OR ANY ISSUING BANK, ALL OF
WHICH SHALL REMAIN IN FULL FORCE AND EFFECT) AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.

4.6 GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT
TO PRINCIPLES OF CONFLICTS OF LAWS.

[SIGNATURES BEGIN NEXT PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

BORROWER:   NOBLE ENERGY, INC.   By:  

/s/ Kevin E. Haggard

  Name:   Kevin E. Haggard   Title:   Vice President and Treasurer FOREIGN
BORROWER:   NBL INTERNATIONAL FINANCE B.V.   By:  

/s/ Hanh Nguyen Shaffer

  Name:   Hanh Nguyen Shaffer   Title:   Director A   By:  

/s/ Dirk Jan van Klink

  Name:   Dirk Jan van Klink   Title:   Director B

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Administrative
Agent, as an Issuing Bank and as a Swingline Lender By:  

/s/ Debra Hrelja

Name:   Debra Hrelja Title:   Vice President

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

Citibank, N.A., in its capacity as a Lender and as an Issuing Bank and Swingline
Lender,   By:  

/s/ Maureen Maroney

    Name:   Maureen Maroney     Title:   Vice President

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

Name of Lender (with any Lender that is an Issuing Bank and/or Swingline Lender
signing in its capacity as a Lender and as an Issuing Bank and/or Swingline
Lender, as applicable):   By:  

/s/ Michael Clayborne

    Name:   Michael Clayborne       Title:   Director        
Bank of America, N.A.   For any Lender requiring a second signature block:   By:
 

                                     

    Name:       Title:  

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender and L/C Issuer:   By:  

/s/ Todd Vaubel

    Name:    Todd Vaubel        Title:    Director   

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

Name of Lender (with any Lender that is an Issuing Bank and/or Swingline Lender
signing in its capacity as a Lender and as an Issuing Bank and/or Swingline
Lender, as applicable):   by:  

/s/ Leon Mo

    Mizuho Bank, Ltd.     Name:   Leon Mo     Title:   Authorized Signatory For
any Lender requiring a second signature block:   by:  

                                         

    Name:       Title:  

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

DNB Capital LLC, as a Lender: By:  

/s/ Philip F. Kurpiewski

  Name:    Philip F. Kurpiewski   Title:    Senior Vice President By:  

/s/ Andrew J. Shohet

  Name:    Andrew J. Shohet   Title:    Vice President

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

DNB BANK ASA, New York Branch, as an Issuing Bank: By:  

/s/ Philip F. Kurpiewski

  Name:    Philip F. Kurpiewski   Title:    Senior Vice President By:  

/s/ Andrew J. Shohet

  Name:    Andrew J. Shohet   Title:    Vice President

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

BARCLAYS BANK PLC, as a Lender: By:  

/s/ Sydney G. Dennis

Name:   Sydney G. Dennis Title:   Director

 

Restricted - External

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

COMPASS BANK, as a Lender: By:  

/s/ Gabriella Azcarate

  Name:    Gabriella Azcarate   Title:    Vice President

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

Name of Lender (with any Lender that is an Issuing Bank and/or Swingline Lender
signing in its capacity as a Lender and as an Issuing Bank and/or Swingline
Lender, as applicable):

 

By:  

DEUTSCHE BANK AG NEW YORK

BRANCH, as a Lender

 

/s/ Ming K. Chu

  Name:    Ming K. Chu   Title:    Director

For any Lender requiring a second signature block:

 

By:  

DEUTSCHE BANK AG NEW YORK

BRANCH, as a Lender

 

/s/ Virginia Cosenza

  Name:    Virginia Cosenza   Title:    Vice President

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

EXPORT DEVELOPMENT CANADA   By:  

/s/ Trevor Mulligan

    Name:   Trevor Mulligan     Title:   Financing Manager   By:  

/s/ Eric Beltrami

    Name:   Eric Beltrami     Title:   Senior Associate

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

Name of Lender (with any Lender that is an Issuing Bank and/or Swingline Lender
signing in its capacity as a Lender and as an Issuing Bank and/or Swingline
Lender, as applicable):

GOLDMAN SACHS BANK USA

 

By:  

/s/ Josh Rosenthal

  Name:   Josh Rosenthal   Title:   Authorized Signatory

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

Societe Generale By:  

/s/ Diego Medina

  Name:    Diego Medina   Title:    Director

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

Sumitomo Mitsui Banking Corporation,

   as a Lender

By:  

/s/ James D. Weinstein

  Name:    James D. Weinstein   Title:    Managing Director

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

The Toronto-Dominion Bank, New York Branch

 

Individually as a Lender

By:  

/s/ Annie Dorval

  Name:    Annie Dorval   Title:    Authorized Signatory

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

THE BANK OF NOVIA SCOTIA, HOUSTON BRANCH, as a Lender   By:  

/s/ Alfredo Brahim

    Name:    Alfredo Brahim     Title:    Director

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

WELLS FARGO BANK, N.A. By:  

/s/ Brandon Dunn

  Name:   Brandon Dunn   Title:   Vice President

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

ABN AMRO Capital USA LLC   By:  

/s/ Darrell Holley

    Name:    Darrell Holley     Title:    Managing Director   By:  

/s/ Scott Myatt

    Name:    Scott Myatt     Title:    Executive Director

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

Branch Banking & Trust Company:   By:  

/s/ Lincoln LaCour

    Name:    Lincoln LaCour     Title:    Vice President

For any Lender requiring a second signature block:

  By:  

 

    Name:        Title:   

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:  

/s/ Dixon Schultz

  Name:    Dixon Schultz   Title:    Managing Director By:  

/s/ Michael Willis

  Name:    Michael Willis   Title:    Managing Director

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

DBS BANK LTD. by  

/s/ Yeo-How Ngee

  Name:    Yeo-How Ngee   Title:    Managing Director

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

Fifth Third Bank   By:  

/s/ Larry Hayes

    Name:    Larry Hayes     Title:    Director For any Lender requiring a
second signature block:   By:  

 

    Name:        Title:   

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

ING Capital LLC, as Lender   By:  

/s/ Scott Lamoreaux

    Name:    Scott Lamoreaux     Title:    Director   By:  

/s/ Charles Hall

    Name:    Charles Hall     Title:    Managing Director

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

MORGAN STANLEY BANK, N.A.:   By:  

/s/ Michael King

    Name:    Michael King     Title:    Authorized Signatory

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

Natixis, New York Branch, as a Lender
  By:  

/s/ Timothy Polvado

    Name:    Timothy Polvado     Title:    Managing Director   By:  

/s/ Leila Zomorrodian

    Name:    Leila Zomorrodian     Title:    Director

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

PNC BANK, NATIONAL ASSOCIATION

  By:  

/s/ John Engel

    Name:   John Engel     Title:   Vice President

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

ROYAL BANK OF CANADA, as a Lender

  By:  

/s/ Kristan Spivey

    Name:    Kristan Spivey     Title:    Authorized Signatory

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

LENDER SIGNATURE PAGE TO THIRD AMENDMENT

RELATING TO THE CREDIT AGREEMENT OF

NOBLE ENERGY, INC.

 

BANK OF CHINA, NEW YORK BRANCH

  By:  

/s/ Raymond Qiao

    Name:   Raymond Qiao     Title:   Executive Vice President

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC., as a Lender By:  

/s/ Matthew Davis

  Name:    Matthew Davis   Title:    Director

 

Third Amendment to Credit Agreement of Noble Energy, Inc. - Signature Page



--------------------------------------------------------------------------------

SCHEDULE II

SCHEDULE OF COMMITMENTS

 

NAME OF LENDER

   COMMITMENTS  

JPMorgan Chase Bank, N.A.

   $ 265,000,000.00  

Citibank, N.A.

   $ 265,000,000.00  

Bank of America, N.A.

   $ 265,000,000.00  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 265,000,000.00  

Mizuho Bank, Ltd.

   $ 265,000,000.00  

DNB Capital LLC

   $ 265,000,000.00  

Barclays Bank PLC

   $ 151,000,000.00  

Compass Bank

   $ 151,000,000.00  

Deutsche Bank AG New York Branch

   $ 151,000,000.00  

Export Development Canada

   $ 151,000,000.00  

Goldman Sachs Bank USA

   $ 151,000,000.00  

Societe Generale

   $ 151,000,000.00  

Sumitomo Mitsui Banking Corporation

   $ 151,000,000.00  

The Toronto-Dominion Bank, New York Branch

   $ 151,000,000.00  

The Bank of Nova Scotia, Houston Branch

   $ 151,000,000.00  

Wells Fargo Bank, National Association

   $ 151,000,000.00  

ABN AMRO Capital USA LLC

   $ 75,000,000.00  

Branch Banking and Trust Company

   $ 75,000,000.00  

Crédit Agricole Corporate and Investment Bank

   $ 75,000,000.00  

DBS Bank Ltd.

   $ 75,000,000.00  

Fifth Third Bank

   $ 75,000,000.00  

ING Capital LLC

   $ 75,000,000.00  

Morgan Stanley Bank, N.A.

   $ 75,000,000.00  

Natixis, New York Branch

   $ 75,000,000.00  

PNC Bank, National Association

   $ 75,000,000.00  

Royal Bank of Canada

   $ 75,000,000.00  

Bank of China, New York Branch

   $ 75,000,000.00  

BMO Harris Financing, Inc.

   $ 75,000,000.00     

 

 

 

TOTAL

   $ 4,000,000,000.00     

 

 

 

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE IIA

SCHEDULE OF SWINGLINE COMMITMENTS

 

NAME OF SWINGLINE LENDER

   SWINGLINE
COMMITMENTS  

JPMorgan Chase Bank, N.A.

   $ 200,000,000  

Citibank, N.A.

   $ 200,000,000  

Bank of America, N.A.

   $ 200,000,000     

 

 

 

TOTAL

   $ 600,000,000     

 

 

 

 

Schedule IIA



--------------------------------------------------------------------------------

SCHEDULE IIB

SCHEDULE OF LC COMMITMENTS

 

NAME OF ISSUING BANK

   LC COMMITMENTS  

JPMorgan Chase Bank, N.A.

   $ 75,000,000  

Citibank, N.A.

   $ 75,000,000  

Bank of America, N.A.

   $ 75,000,000  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 75,000,000  

Mizuho Bank, Ltd.

   $ 75,000,000  

DNB Bank ASA, New York Branch

   $ 75,000,000     

 

 

 

TOTAL

   $ 450,000,000     

 

 

 

 

Schedule IIB



--------------------------------------------------------------------------------

Amendments to Credit Agreement

[Attached]



--------------------------------------------------------------------------------

EXHIBIT A

CREDIT AGREEMENT

dated as of October 14, 2011,

among

NOBLE ENERGY, INC.,

as the Borrower,

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent for the Lenders,

CITIBANK N.A.,

as the Syndication Agent for the Lenders,

BANK OF AMERICA, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MIZUHO BANK, LTD.,

and

DNB BANK ASA, NEW YORK BRANCH

as the Documentation Agents for the Lenders,

and

CERTAIN COMMERCIAL LENDING INSTITUTIONS,

as the Lenders

 

 

 

JPMORGAN CHASE BANK, N.A.,

CITIGROUP GLOBAL MARKETS INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MIZUHO BANK, LTD.

and

DNB MARKETS, INC.

as Lead Arrangers and Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.1

 

Defined Terms

     1  

SECTION 1.2

 

Terms Generally

     22  

SECTION 1.3

 

Cross-References

     23  

SECTION 1.4

 

Accounting and Financial Determinations

     23  

ARTICLE II THE FACILITY AND BORROWING PROCEDURES

     24  

SECTION 2.1

 

Facility

     24  

SECTION 2.2

 

Mandatory Reduction of Total Commitment

     24  

SECTION 2.3

 

Voluntary Reduction of Total Commitment

     24  

SECTION 2.4

 

Type of Loans

     25  

SECTION 2.5

 

Borrowing Procedures for Loans

     25  

SECTION 2.6

 

Continuation and Conversion Elections

     27  

SECTION 2.7

 

Funding

     27  

SECTION 2.8

 

Repayment of Loans; Evidence of Debt

     28  

SECTION 2.9

 

Increase in Commitments

     29  

SECTION 2.10

 

Extension of Maturity Date

     31  

SECTION 2.11

 

Letters of Credit

     32  

SECTION 2.12

 

Foreign Borrowers

     37  

SECTION 2.13

 

Defaulting Lenders

     40  

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

     43  

SECTION 3.1

 

Repayments and Prepayments

     43  

SECTION 3.2

 

Interest Provisions

     43  

SECTION 3.3

 

Fees

     44  

SECTION 3.4

 

Payment Office

     46  

ARTICLE IV CERTAIN EURODOLLAR AND OTHER PROVISIONS

     46  

SECTION 4.1

 

Eurodollar Lending Unlawful

     46  

SECTION 4.2

 

Alternate Rate of Interest

     46  

SECTION 4.3

 

Increased Costs

     47  

SECTION 4.4

 

Funding Losses

     48  

SECTION 4.5

 

[Reserved.]

     49  

SECTION 4.6

 

Taxes

     49  

SECTION 4.7

 

[Reserved]

     52  

SECTION 4.8

 

Payments, Computations, etc

     52  

SECTION 4.9

 

Sharing of Payments

     53  

SECTION 4.10

 

Replacement of Lender on Account of Increased Costs, Eurodollar Lending
Unlawful, Reserve Requirements, Taxes, Certain Dissents, etc

     53  

SECTION 4.11

 

Maximum Interest

     54  

 

i



--------------------------------------------------------------------------------

ARTICLE V CONDITIONS

     55  

SECTION 5.1

 

Third Amendment Effective Date

     55  

SECTION 5.2

 

All Borrowings

     55  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     56  

SECTION 6.1

 

Organization, etc

     56  

SECTION 6.2

 

Due Authorization, Non-Contravention, etc

     56  

SECTION 6.3

 

Government Approval, Regulation, etc

     56  

SECTION 6.4

 

Validity; Enforceability, etc

     56  

SECTION 6.5

 

Financial Information

     56  

SECTION 6.6

 

No Material Adverse Change

     57  

SECTION 6.7

 

Litigation, Labor Controversies, etc

     57  

SECTION 6.8

 

Subsidiaries

     57  

SECTION 6.9

 

Taxes

     57  

SECTION 6.10

 

Pension and Welfare Plans

     57  

SECTION 6.11

 

Environmental Warranties and Compliance

     58  

SECTION 6.12

 

Regulation U.

     58  

SECTION 6.13

 

Accuracy of Information

     58  

SECTION 6.14

 

Use of Proceeds

     58  

SECTION 6.15

 

Sanctions

     58  

SECTION 6.16

 

EEA Financial Institutions

     59  

ARTICLE VII COVENANTS

     59  

SECTION 7.1

 

Affirmative Covenants

     59  

SECTION 7.2

 

Negative Covenants

     61  

ARTICLE VIII EVENTS OF DEFAULT

     65  

SECTION 8.1

 

Listing of Events of Default

     65  

SECTION 8.2

 

Action if Bankruptcy

     66  

SECTION 8.3

 

Action if Other Event of Default

     67  

ARTICLE IX THE AGENTS

     67  

SECTION 9.1

 

Appointment of Administrative Agent

     67  

SECTION 9.2

 

Exculpation

     67  

SECTION 9.3

 

Reliance by Administrative Agent

     68  

SECTION 9.4

 

Delegation of Duties

     69  

SECTION 9.5

 

Successor Administrative Agent

     69  

SECTION 9.6

 

Individual Rights

     70  

SECTION 9.7

 

Indemnification of the Agents

     70  

SECTION 9.8

 

Credit Decisions

     70  

SECTION 9.9

 

Administrative Agent May File Proofs of Claim

     71  

SECTION 9.10

 

No Other Duties, Etc

     71  

SECTION 9.11

 

Certain ERISA Matters

     72  

ARTICLE X MISCELLANEOUS PROVISIONS

     74  

SECTION 10.1

 

Waivers, Amendments, etc

     74  

SECTION 10.2

 

Notices

     75  

SECTION 10.3

 

Payment of Costs, Expenses and Taxes

     76  

SECTION 10.4

 

Indemnification; Waiver of Consequential Damages

     77  

 

ii



--------------------------------------------------------------------------------

SECTION 10.5

 

Survival

     78  

SECTION 10.6

 

Severability

     78  

SECTION 10.7

 

Headings

     78  

SECTION 10.8

 

Governing Law

     78  

SECTION 10.9

 

Successors and Assigns

     78  

SECTION 10.10

 

Sale and Transfer of Loans and Commitments; Participations in Loans and
Commitments

     79  

SECTION 10.11

 

Other Transactions

     81  

SECTION 10.12

 

Confidentiality

     82  

SECTION 10.13

 

Forum Selection and Consent to Jurisdiction

     82  

SECTION 10.14

 

Waiver of Jury Trial

     83  

SECTION 10.15

 

Judgment Currency

     83  

SECTION 10.16

 

USA Patriot Act Notice

     84  

SECTION 10.17

 

NO ORAL AGREEMENTS

     84  

SECTION 10.18

 

No Adverse Interpretation of Other Agreements

     84  

SECTION 10.19

 

No Fiduciary Duty

     84  

SECTION 10.20

 

Counterparts

     85  

SECTION 10.21

 

Certain Waivers by Loan Parties

     85  

SECTION 10.22

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     85  

SCHEDULES AND EXHIBITS

 

SCHEDULE I

  -   

Disclosure Schedule

SCHEDULE II

  -   

Schedule of Commitments

SCHEDULE IIA

  -   

Schedule of Swingline Commitments

SCHEDULE IIB

  -   

Schedule of LC Commitments

SCHEDULE III

  -   

Issued Letters of Credit

SCHEDULE 6.8

  -   

Subsidiaries

SCHEDULE 7.2.2

  -   

Existing Liens

EXHIBIT 2.5

  -   

Form of Borrowing Request

EXHIBIT 2.6

  -   

Form of Continuation/Conversion Notice

EXHIBIT 2.8

  -   

Form of Note

EXHIBIT 2.9

  -   

Notice of Commitment Increase

EXHIBIT 2.12

  -   

Form of Agreement Supplement

EXHIBIT 10.10

  -   

Form of Lender Assignment Agreement

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of October 14, 2011, is among NOBLE ENERGY,
INC., a Delaware corporation (the “Borrower”), JPMORGAN CHASE BANK, N.A., as
administrative agent, CITIBANK, N.A, as syndication agent (in such capacity,
together with any successor(s) thereto in such capacity, the “Syndication
Agent”), BANK OF AMERICA, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., MIZUHO
BANK, LTD. and DNB BANK ASA, NEW YORK BRANCH, as documentation agents (in such
capacity, together with any successor(s) thereto in such capacity, individually,
a “Documentation Agent” and, collectively, the “Documentation Agents”), and the
LENDERS party hereto.

W I T N E S S E T H:

In consideration of the premises and mutual covenants herein contained the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.1    Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings (such meanings
to be equally applicable to the singular and plural forms thereof):

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
hereunder and under the other Loan Documents, and includes each other Person as
shall have subsequently been appointed as the successor Administrative Agent
pursuant to Section 9.4.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person
(excluding any trustee under, or any committee with responsibility for
administering, any Plan). A Person shall be deemed to be “controlled by” any
other Person if such other Person possesses, directly or indirectly, power
(a) to vote 20% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or (b) to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

“Agents” means the Administrative Agent, the Syndication Agent, and the
Documentation Agents, together with any successors in any such capacities.

“Agreement” means, on any date, this Credit Agreement as originally in effect on
the Original Effective Date and as thereafter from time to time amended,
supplemented, amended and restated, or otherwise modified and in effect on such
date.



--------------------------------------------------------------------------------

“Agreement Supplement” is defined in Section 2.12.1(b).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its subsidiaries from time to
time concerning bribery or corruption.

“Applicable Facility Fee Rate” means on any date the number of basis points per
annum (based on a year of 360 days) set forth below based on the Applicable
Rating Level on such date:

 

Applicable Rating Level

   Applicable Facility Fee Rate  

Level I

     10.0  

Level II

     12.5  

Level III

     17.5  

Level IV

     20.0  

Level V

     25.0  

Changes in the Applicable Facility Fee Rate will occur automatically without
prior notice.

“Applicable Margin” means on any date and with respect to each Eurodollar Loan,
Base Rate Loan or Swingline Loan, as applicable, the number of basis points per
annum set forth below based on the Applicable Rating Level on such date:

 

Applicable Rating

Level                     

   Applicable Margin
for Eurodollar Loans      Applicable Margin
for Base Rate Loans  

Level I

     90.0        0.0  

Level II

     100.0        0.0  

Level III

     107.5        7.5  

Level IV

     130.0        30.0  

Level V

     150.0        50.0  

Changes in the Applicable Margin will occur automatically without prior notice.

“Applicable Rating Level” means (i) at any time that Moody’s and S&P have the
equivalent rating or split ratings of not more than one rating differential of
the Borrower’s senior unsecured, non-credit enhanced long-term debt, the level
set forth in the chart below under the heading “Applicable Rating Level”
opposite the rating under the heading “Moody’s” or “S&P” which is the higher of
the two if split ratings or opposite the ratings under the headings “Moody’s”
and “S&P” if equivalent, and (ii) at any time that Moody’s and S&P have split
ratings of more than one rating differential of the Borrower’s senior unsecured,
non-credit enhanced long-term debt, the level set forth in the chart below under
the “Applicable Rating Level” opposite the rating under the heading “Moody’s” or
“S&P” which is one rating lower than the higher of the two split ratings.

 

Applicable Rating Level

   Moody’s    S&P

Level I

   ³A3    ³A-

Level II

   Baal    BBB+

Level III

   Baa2    BBB

Level IV

   Baa3    BBB-

Level V

   £Bal    £BB+

 

2



--------------------------------------------------------------------------------

For example, if the Moody’s rating is Baal and the S&P rating is BBB, Level II
shall apply.

For purposes of the foregoing, (i) “³” means a rating equal to or more favorable
than; “£” means a rating equal to or less favorable than; “>” means a rating
greater than; “<” means a rating less than; (ii) if a rating for the Borrower’s
senior unsecured, non-credit enhanced long-term debt is not available from one
of the Rating Agencies, the Applicable Rating Level will be based on the rating
of the other Rating Agency; (iii) if ratings for the Borrower’s senior
unsecured, non-credit enhanced long-term debt is available from neither S&P nor
Moody’s, Level V shall be deemed applicable; (iv) if determinative ratings shall
change (other than as a result of a change in the rating system used by any
applicable Rating Agency) such that a change in Applicable Rating Level would
result, such change shall effect a change in Applicable Rating Level as of the
day on which it is first announced by the applicable Rating Agency, and any
change in the Applicable Margin or percentage used in calculating fees due
hereunder shall apply commencing on the effective date of such change and ending
on the date immediately preceding the effective date of the next such change;
(v) if the rating system of any of the Rating Agencies shall change prior to the
date all obligations hereunder have been paid and the Commitments canceled, the
Borrower and the Lenders shall negotiate in good faith to amend the references
to specific ratings in this definition to reflect such changed rating system,
and pending such amendment, if no Applicable Rating Level is otherwise
determinable based upon the foregoing, Level V shall apply; and (vi) in the
event that either S&P or Moody’s is no longer in the business of providing
ratings, Fitch shall be substituted for such entity for the purposes of this
definition.

“Approved Fund” is defined in Section 10.10.1.

“Arrangers” means JPMorgan, Citigroup Global Markets Inc., Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any other registered broker-dealer
wholly-owned by Bank of America Corporation to which all or substantially all of
Bank of America Corporation’s or any of its subsidiaries’ investment banking,
commercial lending services or related businesses may be transferred following
the Third Amendment Effective Date), The Bank of Tokyo-Mitsubishi UFJ, Ltd., a
member of MUFG, a global finance group, Mizuho Bank, Ltd. and DNB Markets, Inc.,
each in its capacity as a lead arranger and joint bookrunner of the facility
contemplated by this Agreement.

“ASC Topic 815” means FASB Accounting Standards Codification Topic 815 (formerly
FAS 133) entitled “Derivatives and Hedging” issued by the Financial Accounting
Standards Board in March of 2008, as amended from time to time.

“ASK Rate” means, on any date, a fluctuating rate per annum equal to the “ASK”
rate for Federal Funds appearing on the appropriate Reuters screen (or, in the
event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes rate
quotations comparable to those currently provided on such Reuters screen

 

3



--------------------------------------------------------------------------------

page for purposes of providing quotations of the offer rates applicable to
Federal Funds for a term of one Business Day) at the time reviewed by the
Administrative Agent. In the event that such rate is not available at such time
for any reason, then such rate will be the rate agreed to between the
Administrative Agent, each Swingline Lender and the Borrower. The Borrower
understands and agrees that the rate quoted from Reuters (or any successor or
substitute thereto) is a real-time rate that changes from time to time, but that
the Administrative Agent will set the ASK Rate no more than once per Business
Day. The rate used for the purpose of setting the interest rate for a Swingline
Loan will be the rate on the appropriate Reuters screen page (or any successor
or substitute thereto) at the time reviewed by the Administrative Agent for
purposes of setting such rate and will not give effect to any changes thereto
after such time or to any average or composite of rates for that day. Changes in
the rate of interest on that portion of any Loans maintained as ASK Rate Loans
will take effect simultaneously with each such setting of the ASK Rate.

“ASK Rate Loan” means a Swingline Loan bearing interest at a fluctuating rate
determined by reference to the ASK Rate.

“Assignee Lender” is defined in Section 10.10.1.

“Authorized Officer” means, relative to the Borrower, the President, any Senior
Vice President, the Treasurer or the Secretary of the Borrower, or any other
officer of the Borrower specified as such to the Administrative Agent in writing
by any of the aforementioned officers of the Borrower.

“Availability Period” means the period from and including the Original Effective
Date to but excluding the Maturity Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of an Undisclosed Administration or any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority; provided, however, that such Undisclosed Administration or ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

 

4



--------------------------------------------------------------------------------

“Base Rate” means, on any date, a fluctuating rate of interest per annum equal
to the highest of (a) the Prime Rate in effect on such date; (b) the NYFRB Rate
in effect on such date plus 1/2% per annum; and (c) the Eurodollar Rate on such
day (or if such day is not a Business Day, on the immediately preceding Business
Day) for deposits in Dollars with a maturity of one month plus 1.0% per annum.
For purposes of clause (c) above, the Eurodollar Rate on any day shall be based
on the LIBO Screen Rate (or, if the LIBO Screen Rate is not available for a
maturity of one month with respect to Dollars but is available for periods both
longer and shorter than such period, the Interpolated Rate) at approximately
11:00 a.m., London time, on such day for deposits in Dollars with a maturity of
one month; provided that if such rate shall be less than zero, such rate shall
be deemed to be zero. Any change in the Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Eurodollar Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Eurodollar Rate, respectively. Changes in the rate of interest on that
portion of any Loans maintained as Base Rate Loans will take effect
simultaneously with each change in the Base Rate.

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Base Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” is defined in the preamble, and includes its permitted successors and
assigns.

“Borrowing” means any extension of credit (as opposed to any continuation or
conversion thereof) made by the Lenders by way of Loans.

“Borrowing Date” means a date on which a Borrowing is made hereunder.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.5, which, if in writing, shall be substantially in the
form of Exhibit 2.5 hereto or any other form approved by the Administrative
Agent.

“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York, New
York or Houston, Texas; provided that, relative to the making, continuing,
prepaying or repaying of any Eurodollar Borrowing, such day is also a day on
which dealings in Dollars are carried on in the London Eurodollar interbank
market.

“Capitalization” means, at any time, the sum, at such time, of (i) Debt plus
(ii) Stockholders’ Equity.

“Capitalized Lease Liabilities” means all monetary obligations under any leasing
or similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

5



--------------------------------------------------------------------------------

“Cash Collateralize” means to deposit into an account over which the
Administrative Agent has exclusive dominion and control and exclusive right of
withdrawal, or to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of one or more of the Issuing Banks or Lenders, as
collateral for LC Exposure or obligations of Lenders to fund participations in
respect of LC Exposure, cash or deposit account balances or, if the
Administrative Agent and each applicable Issuing Bank shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and each applicable
Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“Change in Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934) of 30% or more of the
outstanding shares of voting stock of the Borrower.

“Change in Law” means the occurrence, after the Third Amendment Effective Date,
of any of the following: (a) the adoption or taking effect of any rule,
regulation, treaty or other law, (b) any change in any rule, regulation, treaty
or other law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, promulgated or issued.

“CI Lender” is defined in Section 2.9(a).

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, as to any Lender, the obligation, if any, of such Lender to
make Revolving Loans pursuant to Section 2.1.1 of this Agreement, to acquire
participations in Letters of Credit pursuant to Section 2.11 of this Agreement,
and to acquire participations in Swingline Loans pursuant to Section 2.1.2 of
this Agreement, expressed as an amount representing the maximum aggregate amount
of such Lender’s Revolving Credit Exposure hereunder up to but not exceeding the
amount, if any, set forth opposite such Lender’s name on Schedule II, as the
same may be reduced, increased or adjusted from time to time in accordance with
this Agreement, including Sections 2.3 and 2.9.

 

6



--------------------------------------------------------------------------------

“Commitment Increase” is defined in Section 2.9(a).

“Commitment Increase Effective Date” is defined in Section 2.9(b).

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to Section 10.2, including
through the Platform.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Lender” is defined in Section 2.10(a).

“Consolidated Subsidiary” means, as of any date, any subsidiary of the Borrower
the accounts of which would be consolidated with those of the Borrower in the
financial statements of the Borrower prepared in accordance with GAAP if such
statements were prepared as of such date.

“Consolidated Net Tangible Assets” means (a) the total assets of the Borrower
and its Subsidiaries as of the end of the most recent Fiscal Quarter for which a
consolidated balance sheet of the Borrower and its Subsidiaries is available,
minus (b) all current liabilities (excluding the current portion of any
long-term debt) of the Borrower and its Subsidiaries reflected on such balance
sheet, minus (c) total goodwill and other intangible assets of the Borrower and
its Subsidiaries reflected on such balance sheet, minus (d) any Project Assets
of the Borrower and its Subsidiaries reflected on such balance sheet, all
calculated on a consolidated basis in accordance with GAAP.

“Continuation/Conversion Notice” means a notice of continuation or conversion
duly executed by an Authorized Officer of the Borrower, substantially in the
form of Exhibit 2.6 hereto or any other form approved by the Administrative
Agent.

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

“Debt” means, at any time, the consolidated Indebtedness of the Borrower and its
Subsidiaries outstanding at such time; provided that if any Indebtedness of an
Exempted Subsidiary has recourse to the Borrower or a Subsidiary or their
respective assets (other than any such recourse in respect of Project Assets in
connection with Exempted Subsidiary Indebtedness), then to the extent of such
recourse (in the case of recourse to assets, based on the book value of such
assets) such Indebtedness shall be treated as Debt of the Borrower or such
Subsidiary, as applicable.

 

7



--------------------------------------------------------------------------------

“Default” means any condition, occurrence or event which, after notice or lapse
of time or both, would constitute an Event of Default.

“Default Margin” means two percent (2%) per annum.

“Defaulting Lender” means, subject to Section 2.13(f), any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Letters of Credit or Swingline Loans or (iii) pay over to the Administrative
Agent, any Issuing Bank, any Swingline Lender or any other Lender any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing and including the particular default, if any) has not been
satisfied, (b) has notified the Borrower, the Administrative Agent, any Issuing
Bank, any Swingline Lender or any other Lender in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified in such
writing or public statement and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after written request by the Administrative Agent, any
Issuing Bank, any Swingline Lender or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such certification by the Administrative Agent, such Issuing Bank,
such Swingline Lender, such other Lender or the Borrower, as applicable, in form
and substance satisfactory to it, or (d) has, or has a direct or indirect parent
company that has, become the subject of (i) a Bankruptcy Event or (ii) a Bail-In
Action.

“Disclosure Schedule” means the Disclosure Schedule attached hereto as Schedule
I, as it may be amended, supplemented or otherwise modified from time to time by
the Borrower with the written consent of the Administrative Agent and the
Required Lenders.

“Documentation Agent” and “Documentation Agents” are defined in the preamble.

“Dollar” and the sign “$” mean lawful money of the United States.

“Domestic Office” means, relative to any Lender, the office of such Lender
designated as such in its Administrative Questionnaire or designated in the
Lender Assignment Agreement or such other office of a Lender (or any successor
or assign of such Lender) within the United States as may be designated from
time to time by notice from such Lender, as the case may be, to each other
Person party hereto.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity

 

8



--------------------------------------------------------------------------------

established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any institution established
in an EEA Member Country which is a subsidiary of an institution described in
clauses (a) or (b) of this definition and is subject to consolidated supervision
with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Law” means any federal, state, or local statute, or rule or
regulation promulgated thereunder, any judicial or administrative order or
judgment to which the Borrower or any of its subsidiaries is party or which are
applicable to the Borrower or any of its subsidiaries (whether or not by
consent), and any provision or condition of any governmental permit, license or
other operating authorization, relating to protection of the environment,
persons or the public welfare from actual or potential exposure for the effects
of exposure to any actual or potential release, discharge, spill or emission
(whether past or present) of, or regarding the manufacture, processing,
production, gathering, transportation, importation, use, treatment, storage or
disposal of, any chemical, raw material, pollutant, contaminant or toxic,
corrosive, hazardous, or non-hazardous substance or waste, including petroleum.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA also refer to any successor sections.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Borrowing” means Revolving Loans that are Eurodollar Loans made,
converted or continued on the same date and as to which a single Interest Period
is in effect.

“Eurodollar Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a fixed rate of interest determined by
reference to the Eurodollar Rate.

“Eurodollar Office” means, relative to any Lender, the office of such Lender
designated as such in its Administrative Questionnaire or designated in the
Lender Assignment Agreement or such other office of a Lender as designated from
time to time by notice from such Lender to the Borrower and the Administrative
Agent, whether or not outside the United States, which shall be making or
maintaining Eurodollar Loans of such Lender hereunder.

“Eurodollar Rate” means, with respect to any Eurodollar Loan for any Interest
Period, the interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1.0%) equal to (a) the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, provided that if no LIBO Screen Rate shall be available

 

9



--------------------------------------------------------------------------------

at such time for such Interest Period but LIBO Screen Rates shall be available
for maturities both longer and shorter than such Interest Period, then the rate
under this clause (a) for such Interest Period shall be the Interpolated Rate at
such time, multiplied by (b) the Statutory Reserve Rate; provided that if the
Eurodollar Rate, determined as set forth above, shall be less than zero, such
rate shall be deemed to be zero.

“Event of Default” is defined in Section 8.1.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender, any Issuing Bank or any other recipient of
any obligation of any Loan Party hereunder (each, a “Recipient”) or required to
be withheld or deducted from a payment to a Recipient: (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by a Loan Party under
Section 4.10) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 4.6, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 4.6.5 and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“Exempted Subsidiary” means (a) any Project Subsidiary and (b) any Unrestricted
Midstream Subsidiary.

“Existing Credit Agreement” means this Agreement as in effect immediately prior
to the Third Amendment Effective Date.

“Extension Confirmation Date” is defined in Section 2.10(b).

“Extension Effective Date” is defined in Section 2.10(b).

“Extension Request” is defined in Section 2.10(a).

“Facility” is defined in Section 2.1.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among governmental authorities and implementing
such Sections of the Code.

 

10



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, that, if the Federal Funds
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Financial Letter of Credit” means any Letter of Credit that is not a
Performance Letter of Credit.

“Fiscal Quarter” means any quarter of a Fiscal Year.

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31.

“Fitch” means Fitch Ratings Inc. and any successor thereto that is a
nationally-recognized rating agency.

“Foreign Borrower” means any direct or indirect wholly-owned Subsidiary of the
Borrower formed in a jurisdiction outside of the United States reasonably
acceptable to the Administrative Agent and each of the Lenders participating in
the applicable Foreign Borrower Sub-Facility that becomes a party to this
Agreement pursuant to Section 2.12.

“Foreign Borrower Sub-Facility” is defined in Section 2.12.1(a).

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“GAAP” is defined in Section 1.4.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guaranteed Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the shares of
any other Person. The amount of any Person’s Guaranteed Liability shall be the
lesser of (i) the limitation on such Person’s liability, if any, set forth in
such agreement, undertaking or arrangement or (ii) the outstanding principal
amount of the Indebtedness guaranteed thereby. Guaranteed Liabilities shall
exclude any act or agreement in connection with any financing of a project owned
by any Person that either (A) guarantees performance of the acquisition,
improvement, installation,

 

11



--------------------------------------------------------------------------------

design, engineering, construction, development, completion, maintenance or
operation of, or otherwise affects any such act in respect of, all or a portion
of the project that is financed, except during any period, and then only to the
extent, that such act or agreement is a guarantee of payment of such financing
or (B) the obligation to pay or perform under which is contingent upon the
occurrence of an event or condition which has not occurred, other than notice,
the passage of time or such financing or any part thereof becoming due;
provided, however, to the extent that any partial payment is required to be made
under any such act or agreement providing for a contingent payment obligation as
described in clause (B) above, “Guaranteed Liability” shall be deemed to include
an amount equal to four (4) times such amount required to be paid during the
Fiscal Quarter most recently ended, up to the full amount of the Guaranteed
Liability as specified in the immediately preceding sentence.

“Hazardous Material” means: (i) any “hazardous substance”, as defined by CERCLA;
(ii) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended; (iii) any petroleum, crude oil or any fraction thereof;
(iv) any hazardous, dangerous or toxic chemical, material, waste or substance
within the meaning of any Environmental Law; (v) any radioactive material,
including any naturally occurring radioactive material, and any source, special
or by-product material as defined in 42 U.S.C. § 2011 et. seq., and any
amendments or reauthorizations thereof; (vi) asbestos-containing materials in
any form or condition; or (vii) polychlorinated biphenyls in any form or
condition.

“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under derivative contracts, including interest rate or commodity swap
agreements, interest rate or commodity cap agreements and interest rate or
commodity collar agreements, and all similar agreements or arrangements.

“Herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

“Including” means including without limiting the generality of any description
preceding such term.

“Indebtedness” of any Person means, without duplication: (a) all obligations of
such Person for borrowed money and all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (b) all obligations
relative to banker’s acceptances issued for the account of such Person; (c) all
obligations of such Person as lessee under leases which have been or should be,
in accordance with GAAP, recorded as Capitalized Lease Liabilities; (d) all
obligations of such Person to pay the deferred purchase price of property or
services (except accounts payable arising in the ordinary course of business);
(e) Indebtedness of others of the type described in clauses (a), (b), (c) or
(d) above secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such Indebtedness shall have been assumed by such
Person or is limited in recourse (such Indebtedness being the lesser of (i) the
value of such property on the books of such Person or (ii) the outstanding
principal amount of such Indebtedness); and (f) all Guaranteed Liabilities of
such Person in respect of any of the foregoing. For all purposes of

 

12



--------------------------------------------------------------------------------

this Agreement, the Indebtedness of any Person shall include the Indebtedness of
any other Person (including any partnership for which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in such other Person, except to the extent that such
Indebtedness by its terms expressly provides that such Person is not liable
therefor.

“Indemnified Liabilities” is defined in Section 10.4.

“Indemnified Parties” is defined in Section 10.4.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.

“Information” is defined in Section 10.12.

“Interest Period” means, with respect to Eurodollar Borrowings, the period
beginning on (and including) the date on which such Eurodollar Borrowing is made
or continued as, or converted into, a Eurodollar Borrowing pursuant to
Section 2.5 or 2.6 and shall end on (but exclude) the day which is one week
thereafter or which numerically corresponds to such date one, two, three, six or
twelve months thereafter, or such other time period acceptable to each Lender,
in each case, as the Borrower may select in its relevant notice pursuant to
Section 2.5, provided, however, that (a) the Borrower shall not be permitted to
select Interest Periods to be in effect at any one time which have expiration
dates occurring on more than ten different dates; (b) if such Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next following Business Day (unless, other than in the case of
a one-week Interest Period, such next following Business Day is the first
Business Day of a calendar month, in which case such Interest Period shall end
on the Business Day next preceding such numerically corresponding day); (c) any
Interest Period (other than in a one-week Interest Period) that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period; and (d) no Interest Period may end later than the Maturity
Date.

“Interpolated Rate” means, at any time, with respect to any Interest Period or
with respect to any determination of the Base Rate pursuant to clause (c) of the
definition thereof, a rate per annum that results from interpolating on a linear
basis between (a) the applicable LIBO Screen Rate for the longest maturity for
which a LIBO Screen Rate is available that is shorter than the applicable period
and (b) the applicable LIBO Screen Rate for the shortest maturity for which a
LIBO Screen Rate is available that is longer than the applicable period, in each
case, as of the time as of which the LIBO Screen Rate for the applicable period
is otherwise required to be determined.

“Issuing Bank” means (a) each of JPMorgan, Citibank, N.A., Bank of America,
N.A., The Bank of Tokyo-Mitsubishi UFJ, Ltd., a member of MUFG, a global
financial group, Mizuho Bank, Ltd. and DNB Bank ASA, New York Branch, in its
capacity as the issuer of Letters of

 

13



--------------------------------------------------------------------------------

Credit hereunder, and their respective successors in such capacity as provided
in Section 2.11(i), as well as (b) any other Lender that, at the request of the
Borrower and with the consent of the Administrative Agent, agrees, in such
Lender’s discretion, to become an Issuing Bank for purposes of issuing Letters
of Credit pursuant to Section 2.11. In connection with any Lender becoming an
Issuing Bank after the Third Amendment Effective Date, Schedule IIB may be
amended by the Administrative Agent, the Borrower and such Issuing Bank to set
forth the LC Commitment of such Issuing Bank. An Issuing Bank may, with the
prior written consent of the Borrower (such consent not to be unreasonably
withheld, conditioned or delayed), arrange for one or more Letters of Credit to
be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate. Each reference herein to the “Issuing Bank” shall be deemed
to be a reference to the relevant Issuing Bank.

“JPMorgan” means JPMorgan Chase Bank, N.A., and includes its successors and
assigns.

“LC Commitment” means, with respect to each Issuing Bank, the obligation of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.11 of this
Agreement, initially in the amount set forth opposite such Issuing Bank’s name
on Schedule IIB (as it may be amended from time to time by the Administrative
Agent, the Borrower and such Issuing Bank).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower and each Foreign Borrower at such time. The LC Exposure of any Lender
at any time shall be its Percentage of the total LC Exposure at such time,
adjusted to give effect to any reallocation under Section 2.13 of the LC
Exposures of Defaulting Lenders in effect at such time.

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit 10.10 hereto.

“Lender Certificate” is defined in Section 2.9.

“Lenders” means the financial institutions listed on the signature pages hereto,
each CI Lender and their respective successors and assigns in accordance with
Section 10.10 (including any commercial lending institution or other Person
becoming a party hereto pursuant to a Lender Assignment Agreement) or otherwise
by operation of law. Unless the context otherwise requires, the term “Lenders”
shall include the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
or letter of credit listed on Schedule III hereto.

“LIBO Screen Rate” means, for any date and time, with respect to any Eurodollar
Loan for any Interest Period, or with respect to any determination of the Base
Rate pursuant to clause (c) of the definition thereof, the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate)

 

14



--------------------------------------------------------------------------------

for deposits in Dollars (for delivery on the first day of such period) for a
period equal in length to such the applicable period as displayed on the Reuters
screen page that displays such rate (currently page LIBOR01 or LIBOR02) or, in
the event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that published such rate from
time to time as selected by the Administrative Agent from time to time as an
authorized information vendor for the purpose of displaying such rates in its
reasonable discretion.

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or the performance of an
obligation.

“Loan Documents” means this Agreement, each Agreement Supplement, each Parent
Guarantee, any note issued pursuant to Section 2.8(f), any agreement entered
into by the Borrower and the Administrative Agent pursuant to Section 2.9(f),
2.10(d) or 2.12.4 and, other than for purposes of Section 10.1, each Borrowing
Request, each Continuation/Conversion Notice, any Letter of Credit or related
document and all other agreements and instruments from time to time executed and
delivered by the Borrower or any Foreign Borrower pursuant to or in connection
with any of the foregoing.

“Loan Party” means the Borrower and any Foreign Borrower.

“Loans” means the loans made by the Lenders to the Borrower or a Foreign
Borrower pursuant to this Agreement, including, without limitation, Revolving
Loans and Swingline Loans.

“Margin Stock” means “margin stock” within the meaning of Regulation U.

“Material Adverse Effect” means a material adverse effect on (i) the business,
property, financial condition or results of operations of the Borrower and its
consolidated Subsidiaries, taken as a whole, or (ii) the ability of the Borrower
or a Foreign Borrower to perform its payment obligations under any of the Loan
Documents.

“Material Subsidiary” means each Subsidiary of the Borrower now existing or
hereafter acquired or formed by the Borrower that (a) on a consolidated basis
for such Subsidiary and its Subsidiaries, as of the last day of any Fiscal
Quarter, was the owner of more than five percent (5%) of the Consolidated Net
Tangible Assets of the Borrower and its Subsidiaries or (b) is a Foreign
Borrower.

“Maturity Date” means the earlier of:

(a)    the fifth anniversary of the Third Amendment Effective Date and, for any
Lender agreeing to extend its Maturity Date pursuant to Section 2.10, the
applicable anniversary thereof to which the Maturity Date of such Lender has
been extended;

(b)    the date on which the Total Commitment is terminated in full or reduced
to zero pursuant to the terms of Section 2.3;

 

15



--------------------------------------------------------------------------------

(c)    the date on which the Commitments are terminated in full and reduced to
zero pursuant to the terms of Article VIII; and

(d)    the date on which the Obligations have become due and payable in full
pursuant to the terms of Article VIII.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally-recognized rating agency.

“NBLX” means Noble Midstream Partners LP, a Delaware limited partnership, and
its successors.

“NBLX Subsidiary” means any subsidiary of NBLX.

“New Funds Amount” is defined in Section 2.9(d).

“Non-Consenting Lender” is defined in Section 2.10(a).

“Notice of Commitment Increase” is defined in Section 2.9(b).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day; provided that if both such rates are not so published for any day that is a
Business Day, the term “NYFRB Rate” shall mean the rate quoted for such day for
a federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided that if such rate shall be less than zero, the
NYFRB Rate shall be deemed to be zero.

“Obligations” means all obligations (monetary or otherwise) of the Borrower and
each Foreign Borrower, including any Revolving Credit Exposure, arising under or
in connection with this Agreement and each other Loan Document.

“Organic Document” means, relative to the Borrower or any other Person, its
certificate of incorporation, its by-laws and all shareholder agreements, voting
trusts and similar arrangements applicable to any of its authorized shares of
capital stock.

“Original Effective Date” means October 14, 2011.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

16



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 4.10).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate); provided that if such rate shall be less than
zero, the Overnight Bank Funding Rate shall be deemed to be zero.

“Parent Guarantee” is defined in Section 2.12.2.

“Participant” is defined in Section 10.10.2.

“Participant Register” is defined in Section 10.10.2.

“Payment Date” is defined in Section 3.2.3.

“Payment Office” means such office and, as appropriate, account, as the
Administrative Agent may from time to time notify specify to the Borrower and
the Lenders as its “Payment Office” for purposes hereof.

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

“Pension Plan” means a “pension plan”, as such term is defined in section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than any multiemployer
plan as defined in section 4001(a)(3) of ERISA), and to which the Borrower or
any corporation, trade or business that is, along with the Borrower, a member of
a Controlled Group, may have liability, including any liability by reason of
having been a substantial employer within the meaning of section 4063 of ERISA
at any time during the preceding five years, or by reason of being deemed to be
a contributing sponsor under section 4069 of ERISA.

“Percentage” means, with respect to any Lender, the percentage of the Total
Commitments represented by such Lender’s Commitment, as such percentage may be
adjusted from time to time pursuant to Lender Assignment Agreements executed by
such Lender and its Assignee Lenders and delivered pursuant to Section 10.10, or
any decreases in Commitments made in accordance with this Agreement, or as such
percentage may be adjusted from time to time pursuant to Section 2.9. If the
Commitments have terminated or expired, the Percentages shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments or other adjustments.

 

17



--------------------------------------------------------------------------------

“Performance Letter of Credit” means any Letter of Credit which represents an
irrevocable obligation to the beneficiary on the part of the issuer to make
payment on account of any default by the account party in the performance of a
non-financial or commercial obligation.

“Person” means any natural person, corporation, partnership, firm, association,
trust, Governmental Authority or any other entity, whether acting in an
individual, fiduciary or other capacity.

“Plan” means any Benefit Plan, Pension Plan or Welfare Plan.

“Platform” is defined in Section 10.2(d).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

“Project” means a project constituting and/or directly related to oil, gas and
energy exploration, development and/or production in the eastern Mediterranean
Sea and such infrastructure, transportation, processing, marketing and/or other
handling activities as may be incidental or related thereto.

“Project Assets” means (a) the assets of each Project Subsidiary (including
equity interests of another Project Subsidiary) and (b) any assets of the
Borrower and its Subsidiaries to the extent directly related to the Project
(including equity interests in Project Subsidiaries but excluding any tangible
assets (other than platforms, equipment, deposit accounts, documents and
records) not located in the geographic vicinity of the eastern Mediterranean
Sea) at any time directly or indirectly made subject to a Lien in favor of any
Person as collateral security for Indebtedness of a Project Subsidiary.

“Project Subsidiary” means any subsidiary of the Borrower (a) the assets of
which consist principally of assets related to the Project or equity interests
of another Project Subsidiary and (b) that has been designated by the Borrower
as a “Project Subsidiary” by written notice to the Administrative Agent.

“Project Subsidiary Indebtedness” means any Indebtedness of Project Subsidiaries
to the extent that such Indebtedness is not recourse to the Borrower, any
Subsidiary or any of their respective assets (in each case, other than recourse
in respect of Project Assets).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Quarterly Payment Date” means the last day of each March, June, September, and
December or, if any such day is not a Business Day, the next succeeding Business
Day.

“Rating Agency” means either of S&P or Moody’s.

“Recipient” is defined in the definition of “Excluded Taxes”.

 

18



--------------------------------------------------------------------------------

“Reducing Percentage Lender” is defined in Section 2.9(d).

“Reduction Amount” is defined in Section 2.9(d).

“Regulation U” means any of Regulations T, U or X of the F.R.S. Board from time
to time in effect and shall include any successor or other regulations or
official interpretations of the F.R.S. Board relating to the extension of credit
for the purpose of purchasing or carrying Margin Stock and which is applicable
to member banks of the Federal Reserve System or any successor Person.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Release” means a “release”, as such term is defined in CERCLA.

“Required Lenders” means, at any time, Lenders holding Revolving Credit
Exposures and unused Commitments representing greater than 50% of the sum of
aggregate amount of the Revolving Credit Exposures of all Lenders and the
aggregate amount of unused Commitments of all Lenders at such time. The
Revolving Credit Exposures and unused Commitments of any Defaulting Lender shall
be disregarded in determining Required Lenders at any time.

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et q., as in effect from time to time.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

“Revolving Loans” means the loans provided for in Section 2.1.1 hereof.

“S&P” means Standard & Poor’s Global Ratings and any successor thereto that is a
nationally-recognized rating agency.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, Canada, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person that the Borrower knows is owned 50% or more by any such Person
or Persons described in the foregoing clause (a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those

 

19



--------------------------------------------------------------------------------

administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury or the U.S. Department of State, or (b) the United Nations Security
Council, Canada, the European Union, any European Union member state or Her
Majesty’s Treasury of the United Kingdom.

“SEC” means the United States Securities and Exchange Commission.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the F.R.S. Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the F.R.S. Board). Such reserve percentages shall include those
imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Stockholders’ Equity” means, as of any time, (a) shareholders’ equity of the
Borrower and its Subsidiaries as of the end of the most recent Fiscal Quarter
for which a consolidated balance sheet of the Borrower and its Subsidiaries is
available, calculated on a consolidated basis in accordance with GAAP, plus
(b) the absolute cumulative amount by which such shareholders’ equity shall have
been reduced by reason of non-cash write downs of oil and gas assets (i) in the
amount included in Exhibit A of the compliance certificate delivered by the
Borrower for the quarter ending June 30, 2015 (for the avoidance of doubt, not
to exceed the amount specified on Annex A to the Second Amendment to this
Agreement, dated as of August 27, 2015, among the Borrower, the Foreign Borrower
party thereto, the Administrative Agent and the Lenders party thereto) and
(ii) from time to time after June 30, 2015 and (c) either plus the amount by
which such shareholders’ equity shall have been reduced by reason of any
non-cash loss or minus the amount by which such shareholders’ equity shall have
been increased by reason of any non-cash gain, in either case from changes in
mark-to-market value of hedges, net of Tax, resulting from the requirements of
ASC Topic 815.

“Subsidiary” means any subsidiary of the Borrower other than an Exempted
Subsidiary.

“subsidiary” means, with respect to any Person, (a) any corporation, limited
liability company or other business entity of which more than 50% of the
outstanding equity interests having ordinary voting power to elect a majority of
the board of directors (or persons performing similar functions) of such
corporation, limited liability company or other business entity (irrespective of
whether at the time equity interests of any other class or classes of such
corporation, limited liability company or other business entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by such Person, by such Person and one or more
other subsidiaries of such Person, or by one or more other subsidiaries of such
Person and (b) any partnership of which such Person, such Person and one or more
other subsidiaries of such Person, or one or more other subsidiaries of such
Person holds more than 50% of the outstanding general partner interests.

 

20



--------------------------------------------------------------------------------

“Swingline Commitment” means, with respect to each Swingline Lender, the
obligation of such Swingline Lender to make Swingline Loans pursuant to
Section 2.1.2, initially in the amount set forth opposite such Swingline
Lender’s name on Schedule IIA (as it may be amended from time to time by the
Administrative Agent, the Borrower and such Swingline Lender).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) such Lender’s Percentage of the total
Swingline Exposure at such time (excluding, the case of any Swingline Lender,
Swingline Loans made by it that are outstanding at such time to the extent the
other Lenders shall not have funded their participations in such Swingline
Loans), adjusted to give effect to any reallocation under Section 2.13 of the
Swingline Exposures of Defaulting Lenders in effect at such time, plus (b) in
the case of any Swingline Lender, the aggregate principal amount of all
Swingline Loans made by such Swingline Lender to the extent that the other
Lenders shall not have funded their participations in such Swingline Loans.

“Swingline Lenders” means (a) JPMorgan, Citibank, N.A. and Bank of America,
N.A., each in its capacity as lender of Swingline Loans hereunder, and (b) any
other Lender that, at the request of the Borrower and with the consent of the
Administrative Agent, agrees, in such Lender’s discretion, to become a Swingline
Lender for purposes of making Swingline Loans pursuant to Section 2.1.2. In
connection with any Lender becoming a Swingline Lender as contemplated by clause
(b) above, Schedule IIA may be amended by the Administrative Agent, the Borrower
and such Swingline Lender to set forth the Swingline Commitment of such
Swingline Lender.

“Swingline Loans” means the loans provided for in Section 2.1.2 hereof.

“Syndication Agent” is defined in the preamble.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Third Amendment” means the Third Amendment to this Agreement, dated as of
March 9, 2018, among the Borrower, the Foreign Borrower party thereto, the
Administrative Agent and the Lenders party thereto.

“Third Amendment Effective Date” has the meaning assigned to the term “Amendment
Effective Date” in the Third Amendment.

“Total Commitment” means the aggregate of all the Lenders’ Commitments. As of
the Third Amendment Effective Date, the Total Commitment is $4,000,000,000.

“Total Debt to Capitalization Ratio” means the ratio of (a) Debt to
(b) Capitalization.

“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan, a Eurodollar Loan or an ASK Rate Loan.

 

21



--------------------------------------------------------------------------------

“Undisclosed Administration” means, with respect to any Lender or its direct or
indirect parent company, the appointment of an administrator or other similar
supervisory official by a supervisory authority or regulator pursuant to the law
of the country where such Lender or parent company, as applicable, is subject to
home jurisdiction supervision if the applicable law of such country requires
that such appointment not be publicly disclosed (and such appointment has not
been publicly disclosed).

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

“Unrestricted Midstream Subsidiary” means NBLX and each NBLX Subsidiary.

“USA Patriot Act” means Title III of Pub. L. 107-56 (signed into law October 26,
2001), as amended, reformed or otherwise modified from time to time.

“Welfare Plan” means a “welfare plan”, as such term is defined in section 3(1)
of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.2    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Except as otherwise provided herein and unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document (including this Agreement and the other Loan
Documents) shall, except as otherwise provided herein, be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), and all
references to any statute shall be construed as referring to all rules,
regulations, rulings and official interpretations promulgated or issued
thereunder, and (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignment set forth herein) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions
thereof. Unless otherwise defined or the context otherwise requires, terms for
which meanings are provided in this Agreement shall have such meanings when used
in the Disclosure Schedule and in each Borrowing Request,
Continuation/Conversion Notice, notice and other communication delivered from
time to time in connection with this Agreement or any other Loan Document.

 

22



--------------------------------------------------------------------------------

SECTION 1.3    Cross-References. Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article, Section, Exhibit or
Schedule are references to such Article, Section, Exhibit or Schedule of this
Agreement or such other Loan Document, as the case may be, and, unless otherwise
specified, references in any Article, Section or definition to any clause are
references to such clause of such Article, Section or definition.

SECTION 1.4    Accounting and Financial Determinations. Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.3) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared in
accordance with, those generally accepted accounting principles (“GAAP”) as in
effect from time to time; provided that (i) if the Borrower, by notice to the
Administrative Agent, shall request an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent or the Required Lenders, by notice to the Borrower, shall
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (ii) notwithstanding any other provision contained
herein, all accounting terms used herein or in any other Loan Document shall be
interpreted, and all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.3) shall be made, (A) without giving
effect to any election under Financial Accounting Standards Board Accounting
Standards Codification 825 (or any other Accounting Standards Codification
having a similar result or effect) (and related interpretations) to value any
Indebtedness at “fair value”, as defined therein, (B) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
(and related interpretations) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, and (C) without giving
effect to any change in accounting for leases pursuant to GAAP resulting from
the implementation of Financial Accounting Standards Board ASU No. 2016-02,
Leases (Topic 842), to the extent such adoption would require treating any lease
(or similar arrangement conveying the right to use) as a capital lease where
such lease (or similar arrangement) would not have been required to be so
treated under GAAP as in effect on December 31, 2015. Further, it is understood
that, (x) as used in Sections 6.5, 7.1.1(a) and 7.1.1(b), the phrase
“consolidated balance sheet of the Borrower and its Consolidated Subsidiaries”
is understood to refer to consolidation of the assets and liabilities of the
Borrower and its subsidiaries, including the Exempted Subsidiaries, and (y) as
used in the defined terms Consolidated Net Tangible Assets and Stockholders’
Equity, the phrases “calculated on a consolidated basis” and “consolidated
balance sheet of the Borrower and its Subsidiaries” are understood to exclude
from consolidation the assets or, except to the extent such liabilities are
recourse to the Borrower or its Subsidiaries (other than in respect of Project
Assets), the liabilities of the Exempted Subsidiaries.

 

23



--------------------------------------------------------------------------------

ARTICLE II

THE FACILITY AND BORROWING PROCEDURES

SECTION 2.1    Facility. The Lenders grant to the Borrower a credit facility
(the “Facility”) pursuant to which, and upon the terms and subject to the
conditions herein set out, from time to time during the Availability Period,
(a) each Lender severally agrees (i) to make Revolving Loans in Dollars to the
Borrower equal to such Lender’s Percentage of the aggregate amount of Revolving
Loans requested by the Borrower to be made on such day, (ii) to participate in
Letters of Credit, and (iii) to participate in Swingline Loans, and (b) each
Swingline Lender agrees to make Swingline Loans in Dollars to the Borrower equal
to its ratable portion of the aggregate amount of the Swingline Loans requested
by the Borrower to be made on such day.

SECTION 2.1.1    Revolving Loans. Subject to the terms and conditions set forth
herein, from time to time during the Availability Period, each Lender severally
agrees to make Revolving Loans to the Borrower in an aggregate principal amount
at any one time outstanding that will not result in (i) the Revolving Credit
Exposure of any Lender exceeding such Lender’s Commitment or (ii) the sum of the
total Revolving Credit Exposure exceeding the Total Commitment. Subject to the
terms and conditions set forth herein, any Revolving Loan repaid prior to the
Maturity Date may be reborrowed pursuant to the terms of this Agreement.

SECTION 2.1.2    Swingline Loans. Subject to the terms and conditions set forth
herein, from time to time during the Availability Period, each Swingline Lender
severally agrees to make Swingline Loans to the Borrower in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans made by such Swingline
Lender exceeding such Swingline Lender’s Swingline Commitment, (ii) the
Revolving Credit Exposure of any Lender exceeding its Commitment, or (iii) the
sum of the total Revolving Credit Exposure exceeding the Total Commitment;
provided that no Swingline Lender shall be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Swingline Loans.

SECTION 2.2    Mandatory Reduction of Total Commitment. The Commitment of each
Lender shall be reduced automatically to zero ($0) on the Maturity Date
applicable to such Lender.

SECTION 2.3    Voluntary Reduction of Total Commitment. The Borrower may, from
time to time on any Business Day occurring after the Original Effective Date,
voluntarily reduce the amount of the Total Commitment; provided, however, that
all such reductions shall require at least three Business Days’ prior written
notice to the Administrative Agent and be permanent, and any partial reduction
of the Total Commitment shall be in a minimum amount of $10,000,000 and in an
integral multiple of $1,000,000; and provided further that the Borrower shall
not reduce the Total Commitment if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 3.1, the aggregate amount of
the Revolving Credit Exposures of all Lenders will exceed the Total Commitment.
Each reduction in the Total Commitment shall be allocated ratably among the
Lenders based on their respective Commitments.

 

24



--------------------------------------------------------------------------------

SECTION 2.4    Type of Loans. Subject to the terms and conditions set forth in
Sections 2.5 and 2.6, (a) each Revolving Loan shall be either a Eurodollar Loan
or a Base Rate Loan as the Borrower may request, it being understood that
Revolving Loans made to the Borrower on any date may be either Eurodollar Loans
or Base Rate Loans or a combination thereof, and (b) each Swingline Loan shall
be either a Base Rate Loan or an ASK Rate Loan as the Borrower may request, it
being understood that Swingline Loans made to the Borrower on any date may be
either Base Rate Loans or ASK Rate Loans or a combination thereof.

SECTION 2.5    Borrowing Procedures for Loans. The Borrower shall give the
Administrative Agent prior notice of each proposed Borrowing, and as to whether
such Borrowing is to be of Revolving Loans or Swingline Loans, and the Type
thereof, as follows:

SECTION 2.5.1    Base Rate Revolving Loans. The Administrative Agent shall
receive notice in writing or by telephone from the Borrower on or before
10:00 a.m., Central time, on the date of the proposed Borrowing of Revolving
Loans that are to be Base Rate Loans (including any such notice of the Borrowing
of Base Rate Loans to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.11(e)), which shall specify the amount and Type of
such Borrowing (which shall be in a minimum amount of $5,000,000 and an integral
multiple of $1,000,000 unless such Borrowing is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.11(e)) and the
requested date thereof, and the Administrative Agent shall advise each Lender
thereof promptly thereafter. Any such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly to the Administrative Agent by
delivery of a written Borrowing Request signed by an Authorized Officer of the
Borrower. Not later than 1:00 p.m., Central time, on the date specified in the
applicable Borrowing Request, each Lender shall provide to the Administrative
Agent, at the Payment Office, same day or immediately available funds covering
such Lender’s Percentage of the requested Borrowing of Base Rate Loans. Upon
fulfillment of the applicable conditions set forth in Article V with respect to
such Base Rate Loans, the Administrative Agent shall make available to the
Borrower the proceeds of each Base Rate Loan (to the extent received from the
Lenders) by wire transfer of such proceeds to such account(s) as the Borrower
shall have specified in the applicable Borrowing Request.

SECTION 2.5.2    Eurodollar Revolving Loans. The Administrative Agent shall
receive notice in writing or by telephone from the Borrower on or before 2:00
p.m., Central time, at least three (3) Business Days prior to the date requested
for the proposed Borrowing of Revolving Loans that are to be Eurodollar Loans,
which shall specify the amount and Type of such Borrowing (which shall be in a
minimum amount of $5,000,000 and an integral multiple of $1,000,000), the
requested date thereof and the duration of the initial Interest Period with
respect thereto, and the Administrative Agent shall advise each Lender thereof
promptly thereafter. Any such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly to the Administrative Agent by delivery of a
written Borrowing Request signed by an Authorized Officer of the Borrower. Not
later than 10:00 a.m., Central time, on the date specified in the applicable
Borrowing Request, each Lender shall provide to the Administrative Agent, at the
Payment Office, same day or immediately available funds covering such Lender’s

 

25



--------------------------------------------------------------------------------

Percentage of the requested Borrowing of Eurodollar Loans. Upon fulfillment of
the applicable conditions set forth in Article V with respect to such Eurodollar
Loans, the Administrative Agent shall make available to the Borrower the
proceeds of each Eurodollar Loan (to the extent received from the Lenders) by
wire transfer of such proceeds to such account(s) as the Borrower shall have
specified in the Borrowing Request.

SECTION 2.5.3    Swingline Loans.

(a)    To request a Borrowing of Swingline Loans, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by fax), not later
than 2:00 p.m., Central time, on the day of a proposed Borrowing. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Borrowing of Swingline Loans (which
shall be in a minimum amount of $5,000,000 and an integral multiple of
$1,000,000) and whether the Swingline Loans will be Base Rate Loans or ASK Rate
Loans. The Administrative Agent will promptly advise the Swingline Lenders of
any such notice received from the Borrower. Each Swingline Lender shall make its
ratable portion of the requested Borrowing of Swingline Loans (such ratable
portion to be calculated based upon such Swingline Lender’s Swingline Commitment
to the total Swingline Commitments of all of the Swingline Lenders) available to
the Borrower by means of a wire transfer of same day or immediately available
funds to an account of the Borrower with the Administrative Agent designated for
such purpose by 3:00 p.m., Central time, on the requested date of such Swingline
Loans.

(b)    The failure of any Swingline Lender to make its ratable portion of a
Borrowing of Swingline Loans shall not relieve any other Swingline Lender of its
obligation hereunder to make its ratable portion of such Borrowing on the date
of such Borrowing, but no Swingline Lender shall be responsible for the failure
of any other Swingline Lender to make the ratable portion of a Borrowing of
Swingline Loans to be made by such other Swingline Lender on the date of such
Borrowing.

(c)    Any Swingline Lender may by written notice given to the Administrative
Agent require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Percentage of such Swingline Loans. Each
Lender hereby absolutely and unconditionally agrees, promptly upon receipt of
such notice from the Administrative Agent (and in any event, if such notice is
received by 2:00 p.m., Central time, on a Business Day then no later than 5:00
p.m., Central time, on such Business Day, and if received after 2:00 p.m.,
Central time, on a Business Day then no later than 10:00 a.m., Central time, on
the immediately succeeding Business Day), to pay to the Administrative Agent,
for the account of such Swingline Lender, such Lender’s Percentage of such
Swingline Loans. Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds,

 

26



--------------------------------------------------------------------------------

in the same manner as provided with respect to Revolving Loans of such Lender,
and the Administrative Agent shall promptly pay to such Swingline Lender the
amounts so received by it from the Lenders. The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to such Swingline Lender.
Any amounts received by a Swingline Lender from the Borrower (or other party on
behalf of the Borrower) in respect of a Swingline Loan after receipt by such
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to such Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to such Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

SECTION 2.6    Continuation and Conversion Elections. By delivering a
Continuation/Conversion Notice to the Administrative Agent on or before 2:00
p.m., Central time, on a Business Day, the Borrower may from time to time
irrevocably elect, on not less than three (3) Business Days’ notice, that all,
or any portion in an aggregate minimum amount of $5,000,000 and an integral
multiple of $1,000,000, of any Borrowings be (i) in the case of Base Rate Loans,
converted into Eurodollar Loans, or (ii) in the case of Eurodollar Loans, be
converted into a Base Rate Loan or continued as a Eurodollar Loan of such Type
(in the absence of delivery of a Continuation/Conversion Notice with respect to
any Eurodollar Loan at least three (3) Business Days before the last day of the
then current Interest Period with respect thereto, such Eurodollar Loan shall,
on such last day, automatically convert to a Base Rate Loan); provided, however,
that (i) each such conversion or continuation shall be pro rated among the
applicable outstanding Loans of all Lenders, and (ii) no portion of the
outstanding principal amount of any Loans may be continued as, or be converted
into, Eurodollar Loans when any Event of Default has occurred and is continuing.
This Section shall not apply to Swingline Loans or Borrowings, which may not be
converted or continued.

SECTION 2.7    Funding.

(a)    Each Lender may, if it so elects, fulfill its obligation to make,
continue or convert Eurodollar Loans hereunder by causing one of its foreign
branches or Affiliates (or an international banking facility created by such
Lender) to make or maintain such Eurodollar Loan; provided, however, that such
Eurodollar Loan shall nonetheless be deemed to have been made and to be held by
such Lender, and the obligation of the Borrower to repay such Eurodollar Loan
shall nevertheless be to such Lender for the account of such foreign branch,
Affiliate or international banking facility. In addition, the Borrower hereby
consents and agrees that, for purposes of any determination to be made for
purposes of Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that
each Lender elected to fund all Eurodollar Loans by purchasing, as the case may
be, Dollar deposits in the London interbank market.

(b)    The failure of any Lender to make its ratable portion of a Borrowing of
Revolving Loans shall not relieve any other Lender of its obligation hereunder
to make its ratable portion of

 

27



--------------------------------------------------------------------------------

such Borrowing on the date of such Borrowing, but no Lender shall be responsible
for the failure of any other Lender to make the ratable portion of a Borrowing
of Revolving Loans to be made by such other Lender on the date of such
Borrowing.

(c)    Unless the Administrative Agent shall have been notified by telephone,
confirmed in writing, by any Lender by 5:00 p.m., Central time, on the day prior
to a Borrowing that such Lender will not make available the amount which would
constitute its Percentage of such Borrowing on the date specified therefor, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent and, in reliance upon such assumption, make
available to the Borrower a corresponding amount. If and to the extent that such
Lender shall not have made such amount available to the Administrative Agent,
such Lender and the Borrower severally agree to repay the Administrative Agent
forthwith on demand such corresponding amount, together with interest thereon,
for each day from and including the date the Administrative Agent made such
amount available to the Borrower to but excluding the date such amount is repaid
to the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Borrowing. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

SECTION 2.8    Repayment of Loans; Evidence of Debt.

(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Revolving Loan of such Lender on the Maturity Date applicable to such Lender.

(b)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Swingline Lender the then unpaid principal amount
of each Swingline Loan of such Swingline Lender on the earlier to occur of
(i) the Maturity Date applicable to such Swingline Lender and (ii) the date
which is 15 days after such Swingline Loan was made; provided that on each date
that a Borrowing of Revolving Loans is made, the Borrower shall repay all
Swingline Loans then outstanding.

(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder and the Interest Period applicable
thereto, if any, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

 

28



--------------------------------------------------------------------------------

(e)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note, in substantially the form attached as Exhibit 2.8 hereto. In such event,
the Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.10.1) be
represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

SECTION 2.9    Increase in Commitments.

(a)    Subject to the terms and conditions set forth herein, the Borrower shall
have the right, without the consent of the Lenders, the Administrative Agent,
the Swingline Lenders or the Issuing Banks, to cause from time to time an
increase in the total amount of the Commitments (a “Commitment Increase”) by
adding to this Agreement one or more additional financial institutions that are
not already Lenders hereunder and that are reasonably satisfactory to the
Administrative Agent, the Swingline Lenders and the Issuing Banks (each a “CI
Lender”) or by allowing one or more existing Lenders to increase their
respective Commitments; provided, however, that (i) no Event of Default shall
have occurred which is continuing, (ii) no such Commitment Increase shall cause
the total amount of the Commitments to exceed $5,000,000,000 and (iii) no
Lender’s Commitment shall be increased without such Lender’s prior written
consent (which consent may be given or withheld in such Lender’s sole and
absolute discretion).

(b)    Any Commitment Increase must be requested by written notice from the
Borrower to the Administrative Agent (a “Notice of Commitment Increase”) in the
form of Exhibit 2.9 hereto. The Administrative Agent shall give prompt notice to
each Issuing Bank and each Swingline Lender of its receipt of a Notice of
Commitment Increase. Once the Notice of Commitment Increase is fully-executed,
such notice and such Commitment Increase shall be effective on the proposed
effective date set forth in such notice or on another date agreed to by the
Administrative Agent and the Borrower (such date referred to as the “Commitment
Increase Effective Date”).

(c)    On each Commitment Increase Effective Date, to the extent that there are
Revolving Loans outstanding as of such date, (i) each increasing Lender and each
CI Lender shall, by wire transfer of immediately available funds, deliver to the
Administrative Agent such Lender’s New Funds Amount, which amount, for each such
Lender, shall constitute Revolving Loans made by such Lender to the Borrower
pursuant to this Agreement on such Commitment

 

29



--------------------------------------------------------------------------------

Increase Effective Date, (ii) the Administrative Agent shall, by wire transfer
of immediately available funds, pay to each then Reducing Percentage Lender its
Reduction Amount, which amount, for each such Reducing Percentage Lender, shall
constitute a prepayment by the Borrower pursuant to Section 2.3, ratably in
accordance with the respective principal amounts thereof, of the principal
amounts of all then outstanding Revolving Loans of such Reducing Percentage
Lender, and (iii) the Borrower shall be responsible to pay to each Lender any
breakage fees or costs in connection with the reallocation of any outstanding
Revolving Loans.

(d)    For purposes of this Section, the following defined terms shall have the
following meanings: (1) “New Funds Amount” means the amount equal to the product
of a Lender’s incremental Commitment or a CI Lender’s Commitment (as applicable)
represented as a percentage of the total amount of the Commitments after giving
effect to the Commitment Increase, times the aggregate principal amount of the
outstanding Revolving Loans immediately prior to giving effect to the Commitment
Increase, if any, as of a Commitment Increase Effective Date (without regard to
any increase in the aggregate principal amount of Revolving Loans as a result of
borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); (2) “Reducing Percentage Lender” means each
then existing Lender immediately prior to giving effect to the Commitment
Increase that does not increase its Commitment as a result of the Commitment
Increase and whose relative percentage of the total amount of the Commitments
shall be reduced after giving effect to such Commitment Increase; and (3)
“Reduction Amount” means, with respect to each Reducing Percentage Lender, the
amount equal to the product of a decrease in the relative percentage of the
total amount of the Commitments represented by such Lender’s Commitment as a
result of the Commitment Increase, times the aggregate principal amount of the
outstanding Revolving Loans immediately prior to giving effect to the Commitment
Increase, if any, as of a Commitment Increase Effective Date (without regard to
any increase in the aggregate principal amount of Revolving Loans as a result of
borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date).

(e)    Each Commitment Increase shall become effective on its Commitment
Increase Effective Date and upon such effectiveness (i) the Administrative Agent
shall record in its records the CI Lender’s information as provided in the
Notice of Commitment Increase and pursuant to an Administrative Questionnaire in
form satisfactory to the Administrative Agent that shall be executed and
delivered by each CI Lender to the Administrative Agent on or before the
Commitment Increase Effective Date, (ii) Schedule II hereof shall be amended and
restated to set forth all Lenders (including any CI Lenders) that will be
Lenders hereunder after giving effect to such Commitment Increase (which shall
be set forth in Annex I to the applicable Notice of Commitment Increase) and the
Administrative Agent shall distribute to each Lender (including each CI Lender)
a copy of such amended and restated Schedule II, and (iii) each CI Lender
identified on the Notice of Commitment Increase for such Commitment Increase
shall be a “Lender” for all purposes under this Agreement.

(f)    In connection with any Commitment Increase under this Section 2.9, the
Administrative Agent and the Borrower may, without the consent of any Lender,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to give
effect to the provisions of this Section 2.9.

 

30



--------------------------------------------------------------------------------

SECTION 2.10    Extension of Maturity Date.

(a)    Not later than 30 days prior to each anniversary of the Third Amendment
Effective Date, the Borrower may, upon notice to the Administrative Agent (which
shall promptly notify the Lenders), request a one-year extension of the Maturity
Date then in effect (an “Extension Request”); provided that (i) not more than
one Extension Request may be made in any calendar year (and no Extension Request
may be made prior to the first anniversary of the Third Amendment Effective
Date) and (ii) there shall not be more than two extensions of the Maturity Date
under this Section 2.10 since the Third Amendment Effective Date. Within 15 days
of delivery of such Extension Request, each Lender shall notify the
Administrative Agent and the Borrower whether or not it consents to such
Extension Request (which consent may be given or withheld in such Lender’s sole
and absolute discretion) (each Lender agreeing to a requested extension being
called a “Consenting Lender” and each Lender declining to agree to a requested
extension being called a “Non-Consenting Lender”). Any Lender with a then
effective Commitment may consent to an Extension Request irrespective of whether
such Lender previously had not been a Consenting Lender with respect to a
previous Extension Request. Any Lender not responding within the above specified
time period shall be deemed not to have consented to such Extension Request. The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
Lenders’ responses.

(b)    The Maturity Date shall be extended only if the Required Lenders
(calculated excluding any Defaulting Lender and prior to giving effect to any
replacements of Lenders permitted herein) have consented to the Extension
Request. For each such Extension Request, if so approved, (i) the Maturity Date,
as to Consenting Lenders (irrespective of whether such Lender previously had
been a Non-Consenting Lender), shall be extended to the same date in the
following year after giving effect to any prior extensions (such existing
Maturity Date being the “Extension Effective Date”), and (ii) the Maturity Date,
as to any Non-Consenting Lender, shall remain the Maturity Date in effect for
such Non-Consenting Lender prior to the Extension Effective Date. With respect
to any previously Non-Consenting Lender that is a Consenting Lender with respect
to a current Extension Request, by giving its consent, such Consenting Lender
shall be approving an extension of more than one year. Non-Consenting Lenders
shall remain Lenders until the Maturity Date applicable to such Lenders, at
which time (irrespective of the pro rata requirements under Sections 4.8 and 4.9
hereof) their Commitments shall terminate and the Borrower shall repay all Loans
owing to such Lenders, together with any accrued interest thereon and any
accrued fees and other amounts payable to or for the account of such
Non-Consenting Lenders hereunder, and shall make such other prepayments of the
Loans as shall be required in order that, after giving effect to the termination
of the Commitments of, and all payments to, Non-Consenting Lenders pursuant to
this Section 2.10, (i) no Lender’s Revolving Credit Exposure shall exceed such
Lender’s Commitment and (ii) the total Revolving Credit Exposures shall not
exceed the Total Commitment. The Administrative Agent and the Borrower shall
promptly confirm to the Lenders such extension of the Maturity Date, specifying
the date of such confirmation (the “Extension Confirmation Date”), the Extension
Effective Date, and the extended Maturity Date with respect to the Consenting
Lenders. As a condition precedent to such extension, the Borrower shall deliver
to the Administrative Agent a certificate of the Borrower dated as of the
Extension Confirmation Date signed by an Authorized Officer of the Borrower
certifying that, (i) before and after giving effect to such extension, the
representations and warranties contained in Article VI made by it are true and
correct on and as of the Extension

 

31



--------------------------------------------------------------------------------

Confirmation Date, except to the extent that such representations and warranties
specifically refer to an earlier date, (ii) before and after giving effect to
such extension no Default exists or will exist as of the Extension Confirmation
Date, and (iii) no Material Adverse Effect has occurred since December 31, 2017
through the Extension Confirmation Date.

(c)    Notwithstanding anything to the contrary in this Section 2.10, the
Maturity Date and the Availability Period, as such terms are used in reference
to any Issuing Bank or any Letter of Credit issued by such Issuing Bank or in
reference to any Swingline Lender or any Swingline Loans made by such Swingline
Lender, may not be extended with respect to any Issuing Bank or any Swingline
Lender without the prior written consent of such Issuing Bank or such Swingline
Lender, as applicable (it being understood and agreed that, in the event any
Issuing Bank or any Swingline Lender, as applicable, shall not have consented to
any such extension, (i) such Issuing Bank shall continue to have all the rights
and obligations of an Issuing Bank hereunder, and such Swingline Lender shall
continue to have all the rights and obligations of a Swingline Lender hereunder,
in each case through the applicable existing Maturity Date (or the Availability
Period determined on the basis thereof), and thereafter shall have no obligation
to issue, amend, extend or renew any Letter of Credit or to make any Swingline
Loan, as applicable (but shall continue to be entitled to the benefits of
Sections 2.5.3, 2.11, 4.3, 4.6, 10.3 and 10.4 as to Letters of Credit issued or
Swingline Loans made prior to such time), and (ii) the Borrower shall cause the
LC Exposure attributable to Letters of Credit issued by such Issuing Bank to be
zero (or otherwise make arrangements satisfactory to such Issuing Bank and the
Administrative Agent with respect to such LC Exposure) no later than the day on
which such LC Exposure would have been required to have been reduced to zero in
accordance with the terms hereof without giving effect to the effectiveness of
the extension of the applicable existing Maturity Date pursuant to this
Section 2.10 (and, in any event, no later than such existing Maturity Date) and
shall repay the principal amount of all outstanding Swingline Loans made by such
Swingline Lender, together with any accrued interest thereon, on the existing
Maturity Date).

(d)    In connection with any extension of a Maturity Date under this
Section 2.10, the Administrative Agent and the Borrower may, without the consent
of any Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.10.

SECTION 2.11    Letters of Credit.

(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in Dollars
for its own account or for the account of any of its Subsidiaries, in a form
reasonably acceptable to the applicable Issuing Bank, at any time and from time
to time during the Availability Period. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the applicable Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Each Issuing Bank shall be required to issue Letters of Credit
only of the type approved for issuance by it hereunder (it being understood that
standby Letters of Credit are approved for issuance hereunder by each Issuing
Bank). Each Foreign Borrower may obtain Letters of Credit under its Foreign
Borrower Sub-Facility as and to the extent provided in Section 2.12, and the
provisions of this Section 2.11 shall apply mutatis mutandis to the Letters of
Credit so issued for the account of such Foreign Borrower.

 

32



--------------------------------------------------------------------------------

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit (other than an automatic renewal
permitted under paragraph (c) of this Section)), the Borrower shall hand deliver
or fax (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to such Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the aggregate LC Exposure shall not exceed
$450,000,000, (ii) the total Revolving Credit Exposures shall not exceed the
Total Commitment, (iii) the Revolving Credit Exposure of any Lender shall not
exceed the Commitment of such Lender and (iv) the portion of the LC Exposure
attributable to Letters of Credit issued by any Issuing Bank shall not exceed
the LC Commitment of such Issuing Bank. Each issuance, amendment, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
Section 5.2.1.

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit, provided that any Letter of Credit may
provide for the renewal thereof for additional one year periods (which shall in
no event extend beyond the date referred to in clause (ii) hereof), and (ii) the
date that is five Business Days prior to the Maturity Date then in effect for
the applicable Issuing Bank.

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Percentage
of the aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of each Issuing Bank, such Lender’s Percentage of each LC Disbursement made by
such Issuing Bank and not reimbursed by the Borrower on the date due as provided
in paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this

 

33



--------------------------------------------------------------------------------

paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit, the occurrence and continuance of
a Default, a reduction or termination of the Commitments or any force majeure or
other event that under any rule of law or uniform practices to which any Letter
of Credit is subject (including Section 3.14 of the ISP) permits a drawing to be
made under such Letter of Credit after the expiration thereof or of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, Central time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., Central time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, Central time, on (i) the Business Day that the Borrower receives
such notice, if such notice is received prior to 10:00 a.m., Central time, on
the day of receipt, or (ii) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is not received prior to such
time on the day of receipt; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.5.1 that such payment be financed with a Borrowing of Base Rate Loans
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Percentage of the payment then due from the
Borrower by wire transfer of immediately available funds, in the same manner as
provided with respect to Revolving Loans made by such Lender, and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of Base Rate Loans pursuant to
Section 2.5.1 as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) any force majeure or other event
that

 

34



--------------------------------------------------------------------------------

under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Commitments or (v) any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. None of the Administrative Agent, the Lenders,
the Issuing Banks, or any of their respective Related Parties shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, except in the case of gross negligence or willful
misconduct on the part of any Issuing Bank (as determined by a court of
competent jurisdiction in a final and non-appealable judgment), such Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by fax)
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
such Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Base Rate Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 3.2.2 shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the applicable Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to

 

35



--------------------------------------------------------------------------------

reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment, and shall be payable on demand or, if no demand has been
made, on the date on which the Borrower reimburses the applicable LC
Disbursement in full.

(i)    Removal of an Issuing Bank. Any Issuing Bank may be removed or replaced
at any time by written agreement among the Borrower, the Administrative Agent
and the successor Issuing Bank, if any, which agreement shall set forth the LC
Commitment of the successor Issuing Bank. The Administrative Agent shall notify
the Lenders of any such removal or replacement of an Issuing Bank. At the time
any such removal or replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the removed or replaced Issuing Bank
pursuant to Section 3.3.3. If any Issuing Bank is replaced, from and after the
effective date of any such replacement (i) the successor Issuing Bank shall have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the removal or replacement of an Issuing Bank
hereunder, the removed or replaced Issuing Bank shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Bank under
this Agreement with respect to Letters of Credit issued by it prior to such
removal or replacement, but shall not be required to issue additional Letters of
Credit.

(j)    Cash Collateralization. If an Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrower shall Cash Collateralize the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
Cash Collateralize such amounts shall become effective immediately, and such
Cash Collateral shall become immediately due and payable, without demand or
other notice of any kind, upon the Obligations having become immediately due and
payable as a result of an Event of Default with respect to the Borrower
described in Section 8.1.9. Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of Cash Collateral,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits of
Cash Collateral shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Cash Collateral shall be applied
by the Administrative Agent to reimburse the Issuing Banks for LC Disbursements
for which they have not been reimbursed and, to the extent not so applied, shall
be held for the satisfaction of the reimbursement obligations of the Borrower
for the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to (i) the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure and (ii) in the case of
any such application at a time when any Lender is a Defaulting Lender (but only
if, after giving effect thereto, the remaining Cash Collateral shall be less
than the aggregate LC Exposure of all the Defaulting Lenders), the consent of
each Issuing Bank), be applied to satisfy other obligations of the Borrower
under this Agreement.

 

36



--------------------------------------------------------------------------------

(k)    Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to any other
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount thereof, (iv) on any
Business Day on which the Borrower fails to reimburse any LC Disbursements
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and the amount required to be reimbursed and (v) on any other Business
Day, such other information as the Administrative Agent shall reasonably request
as to the Letters of Credit issued by such Issuing Bank.

(l)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases (other than any such increase
consisting of the reinstatement of an amount previously drawn thereunder and
reimbursed), whether or not such maximum stated amount is in effect at the time
of determination; provided that with respect to any outstanding Letter of Credit
that, by its terms or the terms of any document related thereto, provides for
one or more automatic reductions in the stated amount thereof, the amount of
such Letter of Credit shall be deemed to be the stated amount of such Letter of
Credit after giving effect to all such reductions that have theretofore occurred
and are in effect at the relevant time of determination.

SECTION 2.12    Foreign Borrowers.

SECTION 2.12.1    (a) Subject to the terms and conditions set forth herein, the
Borrower shall have the right, from time to time, with the prior consent of the
Administrative Agent, to request that one or more Lenders allocate any portion
of the then-available Commitment of such Lender (each such allocation being a
“Foreign Borrower Sub-Facility”) to one or more of its wholly-owned Subsidiaries
as a Foreign Borrower. Each Lender may choose to participate or not participate
in a Foreign Borrower Sub-Facility in its sole discretion. Each Lender electing
to participate in a Foreign Borrower Sub-Facility may further chose to
participate through branches or Affiliates located in the jurisdiction in which
the applicable Foreign Borrower is located. Participation in the Foreign
Borrower Sub-Facility need not be ratable and to the extent a Lender elects to
participate in a Foreign Borrower Sub-Facility when not all other Lenders are
participating in such Foreign Borrower Sub-Facility, the obligation of such
Lender to make Loans and participate in Swingline Loans made to, or Letters of
Credit issued for the account of, the Borrower and all Foreign Borrowers shall
be adjusted accordingly so that its total Revolving Credit Exposures does not
exceed its Commitment. The provisions of Articles IV, VIII and X shall apply
mutatis mutandis to any obligation of a Lender to make Loans to or participate
in Swingline Loans made to, or Letters of Credit issued for the account of, a
Foreign Borrower.

 

37



--------------------------------------------------------------------------------

(b)    Upon the execution and delivery by any Foreign Borrower of a supplement
to this Agreement, in substantially the form of Exhibit 2.12 hereto (an
“Agreement Supplement”) with such changes and modifications thereto as may be
required by the laws of any applicable foreign jurisdiction that are reasonably
acceptable to the Administrative Agent, such Person shall be referred to as a
“Foreign Borrower” and shall be and become a Foreign Borrower, and each
reference in this Agreement to a “Foreign Borrower” shall also mean and be a
reference to such Foreign Borrower and each reference in any other Loan Document
to a “Foreign Borrower” shall also mean and be a reference to such Foreign
Borrower. In no event shall the Administrative Agent, the Lenders and the
Issuing Banks be obligated to make Loans to a Foreign Borrower or issue Letters
of Credit for the account of such Foreign Borrower without receiving, at least 5
Business Days prior to the execution and delivery of the Agreement Supplement,
all documentation and other information relating to such Foreign Borrower
requested by them for purposes of ensuring compliance with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

(c)    The amount of the Foreign Borrower Sub-Facilities shall not reduce the
Total Commitment available to the Borrower; provided that (i) each Foreign
Borrower Sub-Facility is part of, and not in addition to, the Total Commitment,
and (ii) no Loans shall be made to and no Letters of Credit shall be issued for
the account of the Borrower or any Foreign Borrower that would result in the
Revolving Credit Exposure of any Lender exceeding its Commitment. A Foreign
Borrower may obtain Swingline Loans and Letters of Credit under the Foreign
Borrower Sub-Facility in the same manner and on the same terms as Swingline
Loans and Letters of Credit are available to the Borrower so long as the
aggregate principal amount of outstanding Swingline Loans made to the Borrower
and to all Foreign Borrowers or the aggregate LC Exposure with respect to all
Letters of Credit issued for the account of the Borrower and all Foreign
Borrowers, as the case may be, does not exceed the limitations contained in
Section 2.1.2 or 2.11(b), as applicable; provided that, notwithstanding anything
herein to the contrary, (A) no Issuing Bank shall be required to issue any
Letter of Credit for the account of any Foreign Borrower unless such Issuing
Bank shall have, in its sole discretion, consented in writing to issue Letters
of Credit for the account of such Foreign Borrower and (B) no Swingline Lender
shall be required to make any Swingline Loan to any Foreign Borrower unless each
of the Swingline Lenders shall have, in its sole discretion, consented in
writing to make Swingline Loans to such Foreign Borrower. The Borrower shall
make Borrowing Requests and Continuation/Conversion Notices on behalf of each
Foreign Borrower in respect of Loans to such Foreign Borrower, and each Lender
committing to a Foreign Borrower Sub-Facility severally agrees to make Revolving
Loans to the applicable Foreign Borrower and participate in Swingline Loans made
to and Letters of Credit issued for the account of the applicable Foreign
Borrower upon the terms and subject to the conditions of this Agreement, and the
provisions of Article II and Article III shall apply mutatis mutandis to the
Loans made to, or Letters of Credit issued for the account of, such Foreign
Borrower. The Administrative Agent shall make available to each Foreign Borrower
the proceeds of the Loans to such Foreign Borrower to the account(s) of the
Foreign Borrower specified in the applicable Borrowing Request. Each Foreign
Borrower, by entering into an Agreement Supplement, (A) unconditionally promises
to pay on the applicable Maturity Date (or, in the case of any Swingline Loan,
such earlier date as shall be applicable under

 

38



--------------------------------------------------------------------------------

Section 2.8(b)) to the Administrative Agent for the account of each Lender party
to the applicable Foreign Borrower Sub-Facility the then unpaid principal amount
of each Loan made to such Foreign Borrower, together with accrued interest
thereon, and (B) unconditionally promises to reimburse each LC Disbursement with
respect to any Letter of Credit issued for the account of such Foreign Borrower
in accordance with Section 2.11(e), mutatis mutandis, together with any interest
accrued thereon. Loans to a Foreign Borrower shall only be in Dollars, and no
Letter of Credit shall be issued on account of any Foreign Borrower in any
currency other than Dollars.

SECTION 2.12.2    The obligation of any Lender to make any Loan to, or any
Issuing Bank to issue any Letter of Credit for the account of, each Foreign
Borrower following its designation as a Foreign Borrower hereunder is subject to
the following:

(a)    The Administrative Agent (or its counsel) shall have received a
counterpart of the Agreement Supplement signed on behalf of such Foreign
Borrower.

(b)    The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a fully executed, irrevocable, unconditional
payment guarantee by the Borrower, in a form reasonably satisfactory to the
Administrative Agent, of all obligations of such Foreign Borrower under this
Agreement and its Agreement Supplement (each such guarantee being referred to as
a “Parent Guarantee”).

(c)    The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, such corporate documents, resolutions,
certificates and legal opinions relating to the guarantee by the Borrower and
obligations of such Foreign Borrower as the Administrative Agent may reasonably
request.

(d)    In connection with any Loan to, or any Letter of Credit issued for the
account of, each Foreign Borrower, the conditions set forth in Section 5.2 shall
be satisfied.

SECTION 2.12.3    The Borrower shall have the right to cause any Foreign
Borrower to cease to be a Foreign Borrower or to set the amount of the Foreign
Borrower Sub-Facility for such Foreign Borrower at a principal amount less than
the aggregate participation of the Lenders in such Foreign Borrower
Sub-Facility, provided, that the Borrower gives not less than five (5) Business
Days’ notice to the Administrative Agent thereof and, in the case of any Foreign
Borrower ceasing to be a Foreign Borrower, the Borrower has repaid (or caused
such Foreign Borrower to repay) all obligations of such Foreign Borrower or, in
the case of any decrease in the amount of the Foreign Borrower Sub-Facility for
such Foreign Borrower, the Borrower has repaid (or caused such Foreign Borrower
to repay) all obligations of such Foreign Borrower in excess of such Foreign
Borrower Sub-Facility after giving effect to such decrease.

SECTION 2.12.4    In connection with the establishment of any Foreign Borrower
Sub-Facility as provided in this Section 2.12, the Administrative Agent and the
Borrower may, without the consent of any Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Administrative Agent, to give effect to the provisions of
this Section 2.12.

 

39



--------------------------------------------------------------------------------

SECTION 2.13    Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)    facility fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.3.1;

(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 10.01), provided that any waiver,
amendment or modification that (x) reduces the amounts of any fees payable
hereunder or the amount of principal of or the rate at which interest is payable
on the Loans of such Defaulting Lender, (y) increases such Defaulting Lender’s
Commitment or (z) extends the dates fixed for payments of principal or interest
on the Loans of such Defaulting Lender shall require the approval or consent of
such Defaulting Lender;

(c)    if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:

(i)    the Swingline Exposure of such Defaulting Lender (other than any portion
thereof with respect to which such Defaulting Lender shall have funded its
participation as contemplated by Section 2.5.3(c) and, in the case of any
Defaulting Lender that is a Swingline Lender, other than the portion of such
Swingline Exposure referred to in clause (b) of the definition of such term) and
LC Exposure of such Defaulting Lender (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Sections 2.11(d) and 2.11(e)) shall be reallocated ratably among the
non-Defaulting Lenders in accordance with their respective Percentages
(determined without regard to such Defaulting Lender’s Percentage) and this
obligation to reallocate shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to
reallocation that any non-Defaulting Lender may have or have had against an
Issuing Bank, the Borrower or any other Lender (including such Defaulting
Lender); provided that such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders only to the extent that (x) the sum
of all non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure (in each case, excluding the portion
thereof referred to above) does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the sum of each non-Defaulting Lender’s Revolving
Credit Exposure plus its reallocated share of such Defaulting Lender’s Swingline
Exposure and LC Exposure does not exceed such non-Defaulting Lender’s
Commitment;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall, within one Business Day following
notice by the Administrative Agent, (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure (other than any portion thereof referred
to in the first parenthetical in clause (i) above) that has not been reallocated
and (B) second, Cash Collateralize such Defaulting Lender’s LC

 

40



--------------------------------------------------------------------------------

Exposure (other than any portion thereof referred to in the second parenthetical
in clause (i) above, and determined after giving effect to any Cash Collateral
provided on behalf of such Defaulting Lender) that has not been reallocated in
accordance with procedures set forth in Section 2.11(j) for so long as such LC
Exposure is outstanding;

(iii)    if the Borrower Cash Collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.13(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.3.3
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is Cash Collateralized;

(iv)    if any portion of the Swingline Exposure or the LC Exposure of such
Defaulting Lender is reallocated pursuant to clause (i) above, then the fees
payable to the Lenders pursuant to Sections 3.3.1 and 3.3.3 shall be adjusted to
give effect to such reallocation;

(v)    to the extent such Defaulting Lender’s Swingline Exposure is neither
reallocated nor reduced pursuant to clause (i) or (ii) above, then, without
prejudice to any rights or remedies of any Swingline Lender or any other Lender
hereunder, all facility fees that otherwise would have been payable pursuant to
Section 3.3.1 to such Defaulting Lender (with respect to such Swingline Exposure
or with respect to such Defaulting Lender’s Commitment utilized by such
Swingline Exposure) shall be payable to the Swingline Lenders (and allocated
among them ratably based on the amount of such Defaulting Lender’s Swingline
Exposure attributable to Swingline Loans made by each Swingline Lender) until
and to the extent that such Swingline Exposure is reallocated and/or reduced to
zero; and

(vi)    to the extent such Defaulting Lender’s LC Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable
pursuant to Section 3.3.1 to such Defaulting Lender (with respect to such LC
Exposure or with respect to such Defaulting Lender’s Commitment utilized by such
LC Exposure) and Letter of Credit fees that otherwise would have been payable
pursuant to Section 3.3.3 to such Defaulting Lender with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Banks (and
allocated among them ratably based on the amount of such Defaulting Lender’s LC
Exposure attributable to Letters of Credit issued by each Issuing Bank) until
and to the extent that such LC Exposure is reallocated and/or Cash
Collateralized;

(d)    so long as any Lender is a Defaulting Lender, no Swingline Lender shall
be required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend, renew, extend or increase any Letter of Credit, unless, in each
case, it is satisfied that the related exposure and such Defaulting Lenders’
then outstanding Swingline Exposure or LC Exposure, as applicable, will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or Cash Collateral
that will be provided by the Borrower or on behalf of such Defaulting Lender in
accordance with Section 2.13(c), and participating interests in any such newly
funded Swingline Loan or in any such issued, amended, renewed, extended or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.13(c)(i) (and Defaulting Lenders shall not
participate therein); and

 

41



--------------------------------------------------------------------------------

(e)    any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender) shall, to the extent
permitted by applicable law, in lieu of being distributed to such Defaulting
Lender, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; (ii) second, to the payment of any amounts owing by such Defaulting
Lender to any Swingline Lender or Issuing Bank hereunder, (iii) third, to the
funding of any Loan or the funding or Cash Collateralization of any
participating interest in any Swingline Loan or Letter of Credit in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, (iv) fourth, if so determined by the Administrative Agent and
the Borrower, held in such account as Cash Collateral for future funding
obligations of the Defaulting Lender under this Agreement, (v) fifth, pro rata,
to the payment of any amounts owing to the Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, (vi) sixth, so long as no Event of Default
then exists, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement and (vii) seventh, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of LC Disbursements of which a Defaulting
Lender has not funded its participation obligations and (y) made at a time when
the conditions set forth in Section 5.2 are satisfied or waived, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursements obligations owed to, any Defaulting
Lender.

(f)    In the event that the Administrative Agent, the Borrower, each Issuing
Bank and each Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be Defaulting Lender,
then the LC Exposure and Swingline Exposure of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Commitment and on such date such
Lender shall purchase at par such of the Revolving Loans of the other Lenders as
necessary in order for such Lender to hold Revolving Loans in accordance with
its Percentage; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

42



--------------------------------------------------------------------------------

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

SECTION 3.1    Repayments and Prepayments. The Borrower shall repay in full the
unpaid principal amount of each Loan as set forth in Section 2.8. Prior thereto,
the Borrower:

(a)    may, from time to time on any Business Day, make a voluntary prepayment,
in whole or in part, of the outstanding principal amount of any Loans; provided,
however, that (i) any such prepayment shall be applied to the Lenders among
Loans having the same Type and, if applicable, having the same Interest Period;
(ii) all such voluntary prepayments of Eurodollar Loans shall require at least
three Business Days’ prior written notice to the Administrative Agent; (iii) all
such voluntary prepayments of Base Rate Loans shall be permitted on the same day
as written notice thereof is received by the Administrative Agent; (iv) all such
voluntary prepayments of Swingline Loans shall be permitted on the same day as
written notice thereof is received by the Administrative Agent and the Swingline
Lenders; and (v) except in the case of a prepayment pursuant to Section 3.1(c),
all such voluntary partial prepayments shall be in an minimum amount of
$5,000,000 and an integral multiple of $1,000,000;

(b)    shall, immediately upon any acceleration of the Maturity Date pursuant to
Section 8.2 or Section 8.3, repay all Loans unless, pursuant to Section 8.3,
only a portion of all Loans is so accelerated; and

(c)    at any time when the aggregate amount of the Revolving Credit Exposures
of all Lenders exceeds the Total Commitment then in effect, shall (i) first,
immediately prepay outstanding Loans in an amount equal to such excess and
(ii) second, if, after giving effect to the prepayment required in clause
(i) above, the aggregate amount of the Revolving Credit Exposures of all Lenders
still exceeds the Total Commitment then in effect, immediately Cash
Collateralize such Revolving Credit Exposure in conformity with Section 2.11(j)
in an amount equal to such remaining excess.

Each prepayment of any Revolving Loans of any Type made pursuant to this Section
shall be allocated ratably among the Lenders, provided that any prepayment of
Revolving Loans of the Non-Consenting Lenders as required under Section 2.10(b)
may be applied solely to the Revolving Loans of the Non-Consenting Lenders, and
shall be allocated among the Non-Consenting Lenders ratably; and each prepayment
of any Swingline Loans of any Type made pursuant to this Section shall be
allocated ratably among the Swingline Lenders, provided that any prepayment of
Swingline Loans of any Swingline Lender that is a Non-Consenting Lender as
required under Section 2.10(c) may be applied solely to the Swingline Loans of
such Swingline Lender. Each prepayment of any Loans made pursuant to this
Section shall be without premium or penalty, except as may be required by
Section 4.4. No voluntary prepayment of principal of any Loans shall cause a
reduction in the Commitments or the Total Commitment.

SECTION 3.2    Interest Provisions. Interest on the outstanding principal amount
of Loans shall accrue and be payable in accordance with this Section 3.2.

SECTION 3.2.1    Rates. Pursuant to an appropriately delivered Borrowing Request
or Continuation/Conversion Notice, the Borrower may elect that Loans comprising
a Borrowing accrue interest at a rate per annum: (a) on that portion maintained
from time to time as a Base Rate Loan, equal to the Base Rate plus the
Applicable Margin for Base Rate Loans, if any, from time to time in effect;
(b) on that portion maintained as a Eurodollar Loan, during each Interest Period
applicable thereto, equal to the Eurodollar Rate for such Interest Period plus
the Applicable Margin for Eurodollar Loans; and (c) on that portion

 

43



--------------------------------------------------------------------------------

maintained from time to time as an ASK Rate Loan, equal to the ASK Rate from
time to time in effect plus the Applicable Margin for Eurodollar Loans. All
Eurodollar Borrowings shall bear interest from and including the first day of
the applicable Interest Period to (but not including) the last day of such
Interest Period at the interest rate determined as applicable to such Eurodollar
Borrowing.

SECTION 3.2.2    Post-Maturity Rates. After the date any principal amount of any
Loan is due and payable (whether on the Maturity Date, upon acceleration or
otherwise), or after any other monetary Obligation (including, without
limitation, the payment of interest, fees or any other amounts under this
Agreement or the other Loan Documents) of the Borrower shall have become due and
payable, the Borrower shall pay, but only to the extent permitted by law,
interest (after as well as before judgment) on such amounts at a rate per annum
equal to the Base Rate plus the Applicable Margin for Base Rate Loans, if any,
plus the Default Margin; provided, however, notwithstanding the foregoing, that
interest for a Eurodollar Loan shall accrue for the then effective Interest
Period at a rate per annum equal to the Eurodollar Rate applicable to such
Eurodollar Loan for such Interest Period plus the Applicable Margin for
Eurodollar Loans plus the Default Margin.

SECTION 3.2.3    Payment Dates. Interest accrued on each Loan shall be payable,
without duplication on the following dates (each a “Payment Date”): (a) on the
Maturity Date applicable to such Loan; (b) on the date of any payment or
prepayment, in whole or in part, of principal outstanding on such Loan
(including any and all Swingline Loans) on the amount of such principal prepaid
or repaid; (c) with respect to Base Rate Loans (other than Swingline Loans), on
each Quarterly Payment Date occurring after the Original Effective Date;
(d) with respect to Eurodollar Loans, on the last day of each applicable
Interest Period (and, if such Interest Period shall exceed three months, every
three months from the first day of such Interest Period); (e) with respect to
any portion of Base Rate Loans converted into Eurodollar Loans on a day when
interest would not otherwise have been payable pursuant to clause (c), on the
date of such conversion; (f) with respect to any portion of Eurodollar Loans
converted or continued prior to the end of the Interest Period applicable
thereto, on the date of such conversion or continuation; and (g) on that portion
of any Loans the Maturity Date of which is accelerated pursuant to Section 8.2
or Section 8.3, immediately upon such acceleration; provided that interest
accrued pursuant to Section 3.2.2 shall be payable on demand.

SECTION 3.3    Fees. The Borrower agrees to pay the fees set forth in this
Section 3.3. All such fees shall be non-refundable.

SECTION 3.3.1    Facility Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee in an amount equal, for each
day, to the product of the Applicable Facility Fee Rate times such Lender’s
Commitment (whether used or unused), which shall accrue during the period from
and including the Original Effective Date to but excluding the date on which
such Lender’s Commitment terminates; provided that if such Lender continues to
have any Revolving Credit Exposure after its Commitment terminates, then such
facility fee shall continue to accrue at the Applicable Facility Fee Rate on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure. Accrued facility fees shall
be payable in arrears on each Quarterly Payment Date and on the Maturity Date,
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand.

 

44



--------------------------------------------------------------------------------

SECTION 3.3.2    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent for its own account fees payable in the amounts and at the
times separately agreed upon between the Borrower and the Administrative Agent.

SECTION 3.3.3    Letter of Credit Fees. The Borrower agrees to pay, quarterly in
arrears (i) to the Administrative Agent, for the account of each Lender, a
participation fee with respect to its participations in Financial Letters of
Credit, which shall accrue at the same Applicable Margin then in effect used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure attributable to Financial Letters of Credit
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
for such quarter during the period from and including the Original Effective
Date to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure;
(ii) to the Administrative Agent, for the account of each Lender, a
participation fee with respect to its participations in Performance Letters of
Credit, which shall accrue at the rate per annum set forth below then in effect
on the average daily amount of such Lender’s LC Exposure attributable to
Performance Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) for such quarter during the period from and
including the Original Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure; and (iii) to each Issuing Bank a fronting fee
separately agreed with such Issuing Bank (but in any event not to exceed .150%
per annum), which fronting fee shall accrue on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by such Issuing Bank for
such quarter during the period from and including the Original Effective Date to
but excluding the later of the date of termination of the Commitments and the
date on which such Issuing Bank ceases to have any LC Exposure, as well as such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3) Business Day following such last day, commencing on the first such
date to occur after the Original Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

Applicable

Ratings Level

   Performance Letter of
Credit Fee  

Level I

     50.000  

Level II

     53.750  

Level III

     58.750  

Level IV

     70.000  

Level V

     72.500  

 

45



--------------------------------------------------------------------------------

SECTION 3.4    Payment Office. The Borrower shall make all payments to the
Administrative Agent at the Payment Office.

ARTICLE IV

CERTAIN EURODOLLAR AND OTHER PROVISIONS

SECTION 4.1    Eurodollar Lending Unlawful. If any Lender shall determine (which
determination shall, upon notice thereof to the Borrower and the Lenders, be
conclusive and binding on the Borrower) that the introduction of or any change
in or in the interpretation of any law makes it unlawful, or any central bank or
other Governmental Authority asserts that it is unlawful, for such Lender to
make, continue or maintain any Loan as, or to convert any Loan into, a
Eurodollar Loan, the obligations of such Lender to make, continue, maintain or
convert any such Loans shall, upon such determination, forthwith be suspended
until such Lender shall notify the Administrative Agent that the circumstances
causing such suspension no longer exist, and all Eurodollar Loans of such Lender
shall automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion; provided, however, that the obligation of such Lender to make,
continue, maintain or convert any such Eurodollar Loans shall remain unaffected
if such Lender can designate a different Eurodollar Office for the making,
continuance, maintenance or conversion of Eurodollar Loans and such designation
will not, in the sole discretion of such Lender, be otherwise disadvantageous to
such Lender.

SECTION 4.2    Alternate Rate of Interest. (a) If prior to the commencement of
any Interest Period for any Eurodollar Loans:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or

(ii)    the Administrative Agent is advised by the Required Lenders that because
of a change in circumstances affecting the eurodollar market generally the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making, continuing, converting to or maintaining
such Eurodollar Loans for such Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and the Lenders that
the circumstances giving rise to such notice no longer exist, (A) any
Continuation/Conversion Notice that requests the conversion of any Base Rate
Loans to, or continuation of any Eurodollar Loans as, Eurodollar Loans for such
Interest Period shall be ineffective and (B) if any Borrowing Request requests a
Borrowing of Eurodollar Loans for such Interest Period, such Borrowing shall be
made as Base Rate Loans.

(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in paragraph (a)(i) of this Section have arisen (including because the LIBO
Screen Rate is not available or published on a current basis) and such
circumstances are unlikely to be temporary or (ii) the circumstances set

 

46



--------------------------------------------------------------------------------

forth in paragraph (a)(i) of this Section have not arisen but the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate shall no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
Eurodollar Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans denominated
in Dollars in the United States at such time, and shall enter into an amendment
to this Agreement to reflect such alternate rate of interest and such other
related changes to this Agreement as may be applicable (but for the avoidance of
doubt, such related changes shall not include a reduction of the Applicable
Margin); provided that if such alternate rate of interest shall be less than
zero, such rate shall be deemed to be zero for all purposes of this Agreement.
Such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within 10 Business Days of the date a copy of such amendment is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment. Until an alternate rate of
interest shall be determined in accordance with this paragraph (but, in the case
of the circumstances described in clause (ii) above, only to the extent the LIBO
Screen Rate for such Interest Period is not available or published at such time
on a current basis), (x) any Continuation/Conversion Notice that requests the
conversion of any Base Rate Loans to, or continuation of any Eurodollar Loans
as, Eurodollar Loans shall be ineffective and (y) if any Borrowing Request
requests a Borrowing of Eurodollar Loans, such Borrowing shall be made as Base
Rate Loans.

SECTION 4.3    Increased Costs. (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (excluding any reserve requirement reflected in the Eurodollar Rate)
or Issuing Bank;

(ii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of the term
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender, Issuing Bank or other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, Issuing Bank or other Recipient
hereunder (whether of principal, interest or any other amount) then, from time
to time upon request of such Lender, Issuing Bank or other Recipient, the
Borrower will pay to such Lender, Issuing Bank or other

 

47



--------------------------------------------------------------------------------

Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Bank or other Recipient, as the case may be, for
such additional costs or expenses incurred or reduction suffered; provided that,
in the case of any Lender, such Lender shall designate a different Domestic
Office or Eurodollar Office if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in the sole discretion of
such Lender, be otherwise disadvantageous to such Lender.

(b)    If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements has had or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitment of such Lender or the Loans made by, or participations
in Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
Issuing Bank’s policies and the policies of such Lender’s or Issuing Bank’s
holding company with respect to capital adequacy or liquidity), then, from time
to time upon request of such Lender or Issuing Bank, the Borrower will pay to
such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered; provided that
such Lender or Issuing Bank shall designate a different Domestic Office or
Eurodollar Office if such designation will avoid the need for, or reduce the
amount of, such compensation and will not, in the sole discretion of such Lender
or Issuing Bank, be otherwise disadvantageous to such Lender or Issuing Bank.

(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Borrower shall be rebuttable presumptive evidence of
the amount payable by the Borrower. The Borrower shall pay such Lender or
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within fifteen days after receipt thereof.

(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or expenses incurred or reductions
suffered more than 90 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 4.4    Funding Losses. In the event any Lender shall incur any loss or
expense (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to make,
continue or maintain any portion of

 

48



--------------------------------------------------------------------------------

the principal amount of any Eurodollar Loan as, or to convert any portion of the
principal amount of any Base Rate Loan into, a Eurodollar Loan) as a result of
(a) any conversion or repayment or prepayment of the principal amount of any
Eurodollar Loan on a date other than the scheduled last day of the Interest
Period applicable thereto, whether pursuant to Section 3.1 or otherwise, (b) any
Borrowings not being made as Eurodollar Loans in accordance with the Borrowing
Request therefor, (c) any Revolving Loans not being continued as, or converted
into, Eurodollar Loans in accordance with the Continuation/Conversion Notice, or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 4.10, then, upon the written notice of such Lender to the
Borrower (with a copy to the Administrative Agent), the Borrower shall, within
fifteen days of its receipt thereof, pay directly to such Lender such amount as
will (in the reasonable determination of such Lender) reimburse such Lender for
such loss or expense. Such written notice (which shall include calculations in
reasonable detail) shall be rebuttable presumptive evidence of the amount
payable by the Borrower.

SECTION 4.5    [Reserved.]

SECTION 4.6    Taxes.

SECTION 4.6.1    All payments by the Borrower of principal of, and interest on,
the Loans and all other amounts payable hereunder shall be made free and clear
of and without deduction for any Taxes, except as required by applicable law. In
the event that any withholding or deduction from any payment to be made by or on
account of any obligation of any Loan Party under any Loan Document is required
in respect of any Taxes pursuant to any applicable law, then the applicable Loan
Party shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law, and if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made. The applicable
Loan Party will promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority.

SECTION 4.6.2    If any Indemnified Taxes are directly asserted against the
Administrative Agent, any Lender or any Issuing Bank with respect to any payment
received by the Administrative Agent, such Lender or such Issuing Bank
hereunder, the Administrative Agent, such Lender or such Issuing Bank may pay
such Indemnified Taxes and the Borrower will promptly pay such additional
amounts (including any penalties, interest or expenses) as is necessary in order
that the net amount received by such person after the payment of such
Indemnified Taxes (including any Taxes on such additional amount) shall equal
the amount such Person would have received had no such Taxes been asserted;
provided that the Borrower will not be obligated to pay such additional amounts
to the Administrative Agent, such Lender or such Issuing Bank to the extent that
such additional amounts shall have been incurred as a consequence of the
Administrative Agent’s, such Lender’s, or such Issuing Bank’s gross negligence
or willful misconduct, as the case may be.

 

49



--------------------------------------------------------------------------------

SECTION 4.6.3    If the Borrower fails to pay any Indemnified Taxes when due to
the appropriate taxing authority or fails to remit to the Administrative Agent,
for the account of the respective Lenders or Issuing Banks, the required
receipts or other required documentary evidence, the Borrower shall indemnify
such Lenders and Issuing Banks for any incremental Indemnified Taxes, interest
or penalties that may become payable by any Lender or Issuing Bank as a result
of any such failure.

SECTION 4.6.4    Each Lender and each Issuing Bank shall severally indemnify the
Administrative Agent, within 10 days after demand thereof, for (i) any
Indemnified Taxes attributable to such Lender or such Issuing Bank (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s or such Issuing
Bank’s failure to comply with the provisions of Section 10.10.2 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender or such Issuing Bank, in each case that are payable or paid by
the Administrative Agent in connection with this Agreement or any other Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant governmental authority. A certificate as to the amount of such payment
or liability delivered to any Lender or any Issuing Bank by the Administrative
Agent shall be conclusive absent manifest error. Each Lender and each Issuing
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or such Issuing Bank under this
Agreement or any other Loan Document or otherwise payable by the Administrative
Agent to such Lender or such Issuing Bank from any other source against any
amount due to the Administrative Agent under this Section 4.6.4.

SECTION 4.6.5    (i) Each Lender that is organized under the laws of a
jurisdiction other than the United States shall, prior to the due date of any
payments of the Loans under this Agreement, execute and deliver to the Borrower
and the Administrative Agent, on or prior to the first scheduled Payment Date in
each Fiscal Year and as otherwise reasonably requested by the Borrower or the
Administrative Agent, one or more (as the Borrower or the Administrative Agent
may reasonably request) United States Internal Revenue Service Form W-8BEN, Form
W-8BEN-E, Form W-8IMY (with certification documentation of the direct and
indirect beneficial owners of such entity attached thereto) or Form W-8ECI or
such other forms or documents (or successor forms or documents), appropriately
completed, as may be applicable to establish the extent, if any, to which a
payment to such Lender is exempt from withholding or deduction of Taxes, and
shall (but only so long as such Lender remains lawfully able to do so) deliver
to the Borrower and the Administrative Agent additional copies of such forms on
or before the date that such forms expire or become obsolete or after the
occurrence of an event requiring a change in the most recent form so delivered
by it and such amendments thereto as may be reasonably requested by the Borrower
or the Administrative Agent, in each case certifying that such Lender is
entitled to benefits under an income tax treaty to which the United States is a
party which reduces the rate of withholding Tax on payments of interest or fees,
certifying that the income receivable pursuant to this Agreement is effectively
connected with the conduct of a trade or business in the United States or
claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code.

 

50



--------------------------------------------------------------------------------

(ii)    If any Lender or the Administrative Agent is a U.S. Person, such Lender
or Administrative Agent shall deliver to the Borrower and the Administrative
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of United States
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax.

(iii)    Any Lender under a Foreign Borrower Sub-Facility that is entitled to an
exemption from or reduction of withholding Tax under the law of the jurisdiction
in which the applicable Foreign Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments made under any Loan Document
shall deliver to such Foreign Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by such Foreign Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding; provided that in such Lender’s reasonable
judgment such completion, execution or submission would not materially prejudice
the legal or commercial position of such Lender.

SECTION 4.6.6    If the Borrower is required to pay additional amounts to or for
the account of any Lender or Issuing Bank pursuant to this Section, then such
Lender or Issuing Bank will change the jurisdiction of its applicable Eurodollar
Office or Domestic Office so as to eliminate or reduce any such additional
payment which may thereafter accrue if such change, in the sole discretion of
such Lender or Issuing Bank, is not otherwise disadvantageous to such Lender or
Issuing Bank. No Lender or Issuing Bank shall be entitled to receive any greater
payment under this Section as a result of the designation by such Lender or
Issuing Bank of a different applicable Eurodollar Office or Domestic Office
after the date hereof, unless such designation is made with the Borrower’s prior
written consent or by reason of the provisions of Sections 4.1 or 4.3 requiring
such Lender or Issuing Bank to designate a different applicable Eurodollar
Office or Domestic Office under certain circumstances or at a time when the
circumstances giving rise to such greater payment did not exist.

SECTION 4.6.7    If a payment made to a Lender or Issuing Bank under this
Agreement or any other Loan Document would be subject to U.S. federal
withholding of Taxes imposed by FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or Issuing
Bank shall deliver to the Borrower and the Administrative Agent, at the time or
times prescribed by law and at such time or times reasonably requested by either
the Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by either the Borrower or
the Administrative Agent, as applicable, as may be necessary for either the
Borrower or the Administrative Agent, as applicable, to comply with its
obligations under FATCA, to determine that such Lender or Issuing Bank has
complied with such Lender’s or Issuing Bank’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 4.6.7, “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

51



--------------------------------------------------------------------------------

SECTION 4.6.8    Each Lender and the Administrative Agent agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

SECTION 4.6.9    If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 4.6, it shall pay to the indemnifying party
an amount equal to such refund (but only to the extent of indemnity payments
made under this Section 4.6 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
governmental authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this Section 4.6.9 (plus any penalties,
interest or other charges imposed by the relevant governmental authority) in the
event that such indemnified party is required to repay such refund to such
governmental authority. This Section 4.6.9 shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

SECTION 4.6.10    The Loan Parties shall timely pay to the relevant Governmental
Authority, in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

SECTION 4.7    [Reserved].

SECTION 4.8    Payments, Computations, etc. Unless otherwise expressly provided
herein, all payments by the Borrower pursuant to this Agreement or any other
Loan Document shall be made by the Borrower to the Administrative Agent and, in
the case of payments due to Lenders, shall be for the pro rata account of the
Lenders entitled to receive such payment; provided that, unless otherwise
expressly provided herein, payments with respect to Swingline Loans shall be for
the pro rata account of the Swingline Lenders unless a Lender has funded its
participation in such Swingline Loan, in which case such payments shall be for
the account of the funding Lender. All such payments required to be made to the
Administrative Agent shall be made, without setoff, deduction or counterclaim,
not later than 11:00 a.m., Central time, on the date due, in same day or
immediately available funds, to such account as the Administrative Agent shall
specify from time to time by notice to the Borrower. Funds received after that
time shall be deemed to have been received by the Administrative Agent on the
next succeeding Business Day. The Administrative Agent shall promptly remit in
same day funds to each Lender its share, if any, of such payments received by
the Administrative Agent for the account of such Lender. All interest and fees
shall be computed on the basis of the actual number of days (including the first
day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days (or, in the case of
interest on a Base Rate Loan when the Base Rate is determined by reference to
the Prime Rate, 365 days or, if appropriate, 366 days). Whenever any payment to
be made shall otherwise be due on a day which is not a Business Day, such
payment shall (except as otherwise required by clause (b) or clause (c) of the
definition of the term “Interest Period” with respect to Eurodollar Loans) be
made on the next succeeding Business Day and such extension of time shall be
included in computing interest and fees, if any, in connection with such
payment.

 

52



--------------------------------------------------------------------------------

SECTION 4.9    Sharing of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of setoff or
otherwise) on account of any Revolving Loan or participation in LC Disbursements
or Swingline Loans in excess of its pro rata share of payments then or therewith
obtained by all Lenders, such Lender shall purchase (for cash at face value)
from the other Lenders such participations in Revolving Loans and participations
in LC Disbursements and Swingline Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment or other recovery
ratably with each of them; provided, however, that (a) if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and each Lender which has
sold a participation to the purchasing Lender shall repay to the purchasing
Lender the purchase price to the ratable extent of such recovery together with
an amount equal to such selling Lender’s ratable share (according to the
proportion of (i) the amount of such selling Lender’s required repayment to the
purchasing Lender to (ii) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered and (b) the provisions of this
Section 4.9 shall not be construed to apply to any payment made by the Borrower
or any Foreign Borrower pursuant to and in accordance with the express terms of
this Agreement (including Sections 2.10(b), 4.1, 4.3 and 4.4) or any other Loan
Document or any payment obtained by a Lender as consideration for the assignment
of or sale of a participation in any of its Loans or participations in LC
Disbursements or Swingline Loans other than to the Borrower or an Affiliate
thereof (as to which the provisions of this Section 4.9 shall apply). The
Borrower and each Foreign Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 4.9 may, to the
fullest extent permitted by law, exercise all its rights of payment with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower or such Foreign Borrower in the amount of such participation. If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a set off to which this Section 4.9 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 4.9 to share in the benefits of any recovery on such secured
claim.

SECTION 4.10    Replacement of Lender on Account of Increased Costs, Eurodollar
Lending Unlawful, Reserve Requirements, Taxes, Certain Dissents, etc. If (a) any
Lender shall claim the inability to make or maintain Eurodollar Borrowings
pursuant to Section 4.1, (b) any Lender is owed increased costs under
Section 4.3, (c) any payment to any Lender by the Borrower is subject to any
withholding Tax pursuant to Section 4.6, (d) any Lender fails to agree to extend
the Maturity Date if the Required Lenders have agreed to do so, (e) any Lender
is a Defaulting Lender, or (f) in connection with any proposed amendment,
modification, waiver or consent under the Agreement requiring consent of each
Lender, the consent of the Required Lenders shall have been obtained, but the
consent of one or more of the other Lenders whose consent is required shall not
have been obtained, then the Borrower shall have the right, if no Event of
Default or Default then exists, to replace such Lender with another bank or
financial institution, provided that (i) to the extent under Section 10.10 its
consent would be required for an assignment of a Loan or Commitment to such bank
or financial institution, the Administrative

 

53



--------------------------------------------------------------------------------

Agent, each Swingline Lender and each Issuing Bank shall have provided their
prior written approval of such bank or other financial institution (not to be
unreasonably delayed or withheld) and (ii) such bank or financial institution
shall unconditionally purchase, in accordance with Section 10.10, all of such
Lender’s interests, rights (other than its existing rights to payments pursuant
to Section 4.3 or 4.6) and obligations under this Agreement and the other Loan
Documents, without recourse or expense to, or warranty by, such Lender being
replaced for a purchase price equal to the aggregate outstanding principal
amount of the Loans of such Lender, plus any accrued but unpaid interest on such
Loans, plus accrued but unpaid fees owed for the benefit of such Lender to the
date of such purchase. The Borrower shall be obligated to pay, simultaneously
with such purchase and sale, the increased costs, amounts, expenses and Taxes
under Sections 4.3, 4.6 and 4.7, any amounts payable under Section 4.4 and all
other costs, fees and expenses payable to such Lender hereunder and under the
Loan Documents, to the date of such purchase as well as all other Obligations
due and payable to or for the benefit of such Lender. Each party hereto agrees
that an assignment and delegation required pursuant to this Section 4.10 may be
effected pursuant to an Assignment Agreement executed by the Borrower, the
Administrative Agent and the bank or the financial institution that is the
assignee, and that the Lender required to make such assignment and delegation
need not be a party thereto.

SECTION 4.11    Maximum Interest. It is the intention of the parties hereto to
conform strictly to applicable usury laws and, anything herein to the contrary
notwithstanding, the obligations of the Borrower to the Administrative Agent and
each Lender under this Agreement shall be subject to the limitation that
payments of interest shall not be required to the extent that receipt thereof
would be contrary to provisions of law applicable to the Administrative Agent or
such Lender limiting rates of interest which may be charged or collected by the
Administrative Agent or such Lender. Accordingly, if the transactions
contemplated hereby would be usurious under applicable law (including the
Federal and state laws of the United States of America, or of any other
jurisdiction whose laws may be mandatorily applicable) with respect to the
Administrative Agent or a Lender then, in that event, notwithstanding anything
to the contrary in this Agreement, it is agreed as follows: (a) the provisions
of this Section shall govern and control; (b) the aggregate of all consideration
which constitutes interest under applicable law that is contracted for, charged
or received under this Agreement, or under any of the other aforesaid agreements
or otherwise in connection with this Agreement by the Administrative Agent or
such Lender shall under no circumstances exceed the maximum amount of interest
allowed by applicable law (such maximum lawful interest rate, if any, with
respect to such Lender herein called the “Highest Lawful Rate”), and any excess
shall be credited to the Borrower by the Administrative Agent or such Lender
(or, if such consideration shall have been paid in full, such excess refunded to
the Borrower); (c) all sums paid, or agreed to be paid, to the Administrative
Agent or such Lender for the use, forbearance and detention of the Indebtedness
of the Borrower to the Administrative Agent or such Lender hereunder shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full term of such Indebtedness until payment in full so
that the actual rate of interest is uniform throughout the full term thereof;
and (d) if at any time the interest provided pursuant to Section 4.1 together
with any other fees payable pursuant to this Agreement and the other Loan
Documents and deemed interest under applicable law, exceeds that amount which
would have accrued at the Highest Lawful Rate, the amount of interest and any
such fees to accrue to the Administrative Agent or such Lender pursuant to this
Agreement shall be limited, notwithstanding anything to the contrary in this
Agreement to that amount which would have

 

54



--------------------------------------------------------------------------------

accrued at the Highest Lawful Rate, but any subsequent reductions, as
applicable, shall not reduce the interest to accrue to the Administrative Agent
or such Lender pursuant to this Agreement below the Highest Lawful Rate until
the total amount of interest accrued pursuant to this Agreement and such fees
deemed to be interest equals the amount of interest which would have accrued to
the Administrative Agent or such Lender if a varying rate per annum equal to the
interest provided pursuant to Section 3.2 had at all times been in effect, plus
the amount of fees which would have been received but for the effect of this
Section. For purposes of Section 303.201 of the Texas Finance Code, as amended,
to the extent, if any, applicable to the Administrative Agent or a Lender, the
Borrower agrees that the Highest Lawful Rate shall be the “indicated (weekly)
rate ceiling” as defined in said Section, provided that the Administrative Agent
or such Lender may also rely, to the extent permitted by applicable laws, on
alternative maximum rates of interest under other laws applicable to the
Administrative Agent or such Lender if greater. Chapter 346 of the Texas Finance
Code (which regulates certain revolving credit loan accounts and revolving
tri-party accounts) shall not apply to this Agreement or the other Loan
Documents.

ARTICLE V

CONDITIONS

SECTION 5.1    Third Amendment Effective Date. The amendment of the Existing
Credit Agreement in the form hereof is subject to the satisfaction (or waiver in
accordance with Section 10.1 of the Existing Credit Agreement) of the conditions
precedent to the occurrence of the Third Amendment Effective Date as set forth
in the Third Amendment.

SECTION 5.2    All Borrowings. The obligation of each Lender to fund any
Borrowing (including the initial Borrowing) and of any Issuing Bank to issue,
amend, renew or extend any Letters of Credit hereunder (including any initial
Letter of Credit) shall be subject to the satisfaction of each of the conditions
precedent set forth in this Section.

SECTION 5.2.1    Representations and Warranties, No Default. Both before and
after giving effect to any Borrowing or any issuance, amendment, renewal or
extension of a Letter of Credit, the following statements shall be true and
correct: (a) the representations and warranties set forth in Article VI (other
than the representations contained in Sections 6.6 and 6.7) shall be true and
correct (i) in the case of the representations and warranties qualified by
materiality, in all respects and (ii) otherwise, in all material respects, in
each case with the same effect as if then made (or, if such representation or
warranty is stated to relate solely to an earlier date, as of such earlier
date); and (b) no Default or Event of Default shall have then occurred and be
continuing.

SECTION 5.2.2    Borrowing Request. Each Borrowing and each issuance, amendment,
renewal or extension of a Letter of Credit shall constitute a representation and
warranty by the Borrower that on the date thereof (both immediately before and
after giving effect thereto) the statements made in Section 5.2.1 are true and
correct.

 

55



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to make Loans hereunder and to participate in Letters of Credit
and to induce each Issuing Bank to issue Letters of Credit, the Borrower
represents and warrants to the Administrative Agent and each Lender as set forth
in this Article VI.

SECTION 6.1    Organization, etc. The Borrower and each of its Material
Subsidiaries is a corporation, partnership, limited partnership or limited
liability company validly organized and existing and in good standing under the
laws of the State of its incorporation, is duly qualified to do business and is
in good standing as a foreign entity in each jurisdiction where the nature of
its business requires such qualification, and has full power and authority and
holds all requisite governmental licenses, permits and other approvals to enter
into and perform its Obligations under this Agreement and each other Loan
Document to which it is a party and to conduct its business substantially as
currently conducted by it (except where the failure to be so qualified to do
business or be in good standing or to hold any such licenses, permits and other
approvals would not reasonably be expected to cause a Material Adverse Effect).

SECTION 6.2    Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document executed or to be executed by it, and the Borrower’s participation in
any transaction contemplated herein, are within the Borrower’s powers, have been
duly authorized by all necessary corporate action, and do not (a) contravene the
Borrower’s Organic Documents, (b) contravene any material contractual
restriction, law, governmental regulation or court decree or order, in each case
binding on or affecting the Borrower or (c) result in, or require the creation
or imposition of, any Lien on any of the Borrower’s properties.

SECTION 6.3    Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or other Person is required for the due execution, delivery or
performance by the Borrower of this Agreement or any other Loan Document to
which it is a party, or for the Borrower’s participation in any transaction
contemplated herein, except as have been obtained and remain in full force and
effect. Neither the Borrower nor any Foreign Borrower is or is “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

SECTION 6.4    Validity; Enforceability, etc. This Agreement constitutes, and
each other Loan Document executed by the Borrower will, upon the execution and
delivery thereof, constitute, the legal, valid and binding obligations of the
Borrower enforceable in accordance with their respective terms except as
(i) enforceability thereof may be limited by bankruptcy, insolvency or similar
laws affecting creditor’s rights generally and (ii) rights of acceleration and
the availability of equitable remedies may be limited by equitable principles of
general applicability.

SECTION 6.5    Financial Information. The consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries as at December 31, 2017 and the
related consolidated

 

56



--------------------------------------------------------------------------------

statements of earnings and cash flow, copies of which have been furnished to the
Administrative Agent and each Lender, have been prepared in accordance with GAAP
consistently applied, and present fairly, in all material respects, the
consolidated financial condition of the Borrower and its Consolidated
Subsidiaries as at the date thereof and the results of their operations and cash
flows for the period then ended except as disclosed in Item 6.5 (“Financial
Information”) of the Disclosure Schedule.

SECTION 6.6    No Material Adverse Change. As of the Third Amendment Effective
Date, since the date of the financial statements described in Section 6.5, there
has been no material adverse change in the financial condition, operations,
assets, business or properties of the Borrower and its Subsidiaries (on a
consolidated basis), except as disclosed in Item 5.1.6 (“Material Adverse
Change”) of the Disclosure Schedule.

SECTION 6.7    Litigation, Labor Controversies, etc. As of the Third Amendment
Effective Date, there is no pending or, to the knowledge of the Borrower,
threatened litigation, action, proceeding, or labor controversy affecting the
Borrower or any of its Subsidiaries, or any of their respective properties,
businesses, assets or revenues, which would reasonably be expected to cause a
Material Adverse Effect or which purports to affect the legality, validity or
enforceability of, or the rights and remedies of the Administrative Agent and
the Lenders under, this Agreement or any other Loan Document, except as
disclosed in Item 6.7 (“Litigation”) of the Disclosure Schedule.

SECTION 6.8    Subsidiaries. Schedule 6.8 sets forth, as of the Third Amendment
Effective Date, the name, the type and jurisdiction of organization and the
ownership interest of each direct or indirect subsidiary of the Borrower,
identifying each Exempted Subsidiary.

SECTION 6.9    Taxes. The Borrower and each of its Subsidiaries which is a
member of the Borrower’s consolidated U.S. federal income tax group has filed
all federal Tax returns and reports and all material state Tax returns and
reports required by law to have been filed by it and has paid all Taxes and
governmental charges thereby shown to be owing, except any such Taxes or charges
which are being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books and except such returns and Taxes for jurisdictions other
than the United States with respect to which the failure to file and pay such
Taxes would not reasonably be expected to cause a Material Adverse Effect.

SECTION 6.10    Pension and Welfare Plans.

(a)    During the twelve-consecutive-month period prior to the Third Amendment
Effective Date and prior to the date of any Borrowing hereunder, no steps have
been taken to terminate any Pension Plan, and no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 430(k) of the Code, in either case which would reasonably be
expected to cause a Material Adverse Effect. No condition exists or event or
transaction has occurred with respect to any Pension Plan which might result in
the incurrence by the Borrower or any member of the Controlled Group of any
liability, fine or penalty which would reasonably be expected to cause a
Material Adverse Effect. As of the Third Amendment

 

57



--------------------------------------------------------------------------------

Effective Date, except as disclosed in Item 6.10 (“Employee Benefit Plans”) of
the Disclosure Schedule, neither the Borrower nor any member of the Controlled
Group has any contingent liability with respect to any post-retirement benefit
under a Welfare Plan, other than liability for continuation coverage described
in Part 6 of Title I of ERISA.

(b)    None of the Borrower or any of its Subsidiaries is an entity deemed to
hold “plan assets” (within the meaning of 29 CFR § 2510.3-101, as modified by
Section 3(42) of ERISA), and neither the execution of this Agreement nor the
making of any Loan or issuance of any Letter of Credit hereunder gives rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code with respect to any Plan sponsored or maintained by the Borrower or any
of its Subsidiaries.

SECTION 6.11    Environmental Warranties and Compliance. The liabilities and
costs of the Borrower and its Subsidiaries related to compliance with applicable
Environmental Laws (as in effect on the date on which this representation is
made or deemed made) would not reasonably be expected to cause a Material
Adverse Effect.

SECTION 6.12    Regulation U. None of the Borrower and its Subsidiaries are
engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Loans and no Letters of Credit
will be used for a purpose which violates, or would be inconsistent with,
Regulation U.

SECTION 6.13    Accuracy of Information. No certificate, statement or other
information delivered herewith or hereto by or on behalf of the Borrower in
writing to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or in connection with any transaction contemplated
hereby contains any untrue statement of a fact or omits to state any fact known
to the Borrower or its Subsidiaries necessary to make the statements contained
herein or therein not misleading as of the date made or deemed made, except to
the extent that any untrue statement or omission would not reasonably be
expected to cause a Material Adverse Effect; provided that, with respect to
projected information, the Borrower only represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

SECTION 6.14    Use of Proceeds. The proceeds of each Borrowing shall be used
for the general corporate purposes of the Borrower and its Subsidiaries. Letters
of Credit will be issued for general corporate purposes of the Borrower and its
Subsidiaries

SECTION 6.15    Sanctions. The Borrower has implemented and maintains in effect
policies and procedures designed to achieve compliance by the Borrower, its
subsidiaries and their respective directors, officers, employees and agents
(acting in their capacity as such) with applicable Anti-Corruption Laws and
Sanctions. The Borrower and each of its subsidiaries is in compliance with all
applicable Anti-Corruption Laws and Sanctions. None of (a) the Borrower, any of
its subsidiaries or, to the knowledge of the Borrower or any of its
subsidiaries, any of their respective directors or officers, or (b) to the
knowledge of the Borrower or any of its subsidiaries, any employee or agent of
the Borrower or any of its subsidiaries (in each case, acting in their capacity
as such), is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

 

58



--------------------------------------------------------------------------------

SECTION 6.16    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE VII

COVENANTS

SECTION 7.1    Affirmative Covenants. The Borrower agrees with the
Administrative Agent and each Lender that, until all Commitments have terminated
and all Obligations have been paid and performed in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Borrower will perform the obligations set forth in this
Section 7.1.

SECTION 7.1.1    Financial Information, Reports, Notices, etc. The Borrower will
furnish, or will cause to be furnished, to each Lender and the Administrative
Agent copies of the following financial statements, reports, notices and
information:

(a)    as soon as available and in any event within 45 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Borrower, a
copy of the Borrower’s Quarterly Report on Form 10-Q with respect to such Fiscal
Quarter, containing a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such Fiscal Quarter and consolidated
statements of earnings and cash flow of the Borrower and its Consolidated
Subsidiaries for such Fiscal Quarter and for the period commencing at the end of
the previous Fiscal Year and ending with the end of such Fiscal Quarter,
certified by the chief financial officer of the Borrower as having been prepared
in accordance with GAAP, subject to year-end audit adjustments;

(b)    as soon as available and in any event within 75 days after the end of
each Fiscal Year of the Borrower, a copy of the Borrower’s Annual Report on Form
10-K with respect to such Fiscal Year, containing the consolidated balance sheet
of the Borrower and its Consolidated Subsidiaries as of the end of such Fiscal
Year and consolidated statements of earnings and cash flow of the Borrower and
its Consolidated Subsidiaries for such Fiscal Year, together with an audit
report thereon by an independent registered public accounting firm of recognized
national standing certifying that such financial statements have been prepared
in accordance with GAAP;

(c)    as soon as available and in any event at the time of each delivery of
financial statements under subsections (a) and (b) of this Section 7.1.1, a
certificate, executed by the chief financial officer of the Borrower, showing
(in reasonable detail, and including reasonably detailed computations of
adjustments relating to Exempted Subsidiaries) compliance with the financial
covenant set forth in Section 7.2.3;

(d)    promptly, and in any event within three Business Days after an Authorized
Officer of the Borrower or any of its Subsidiaries becomes aware of the
existence of the occurrence of each Default, a statement of the chief executive
officer or the chief financial officer of the Borrower setting forth details of
such Default and the action which the Borrower has taken and proposes to take
with respect thereto;

 

59



--------------------------------------------------------------------------------

(e)    promptly after (i) the filing or commencement of any action, suit or
proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Subsidiary, or any adverse development therein,
that would be reasonably expected to have a Material Adverse Effect, or (ii) any
other development that would be reasonably expected to have a Material Adverse
Effect;

(f)    promptly after the sending or filing thereof, copies of all reports
(other than reports on Form 10-K and Form 10-Q but including those on Form 10-K)
and registration statements (other than those on Form S-8 or any successor from
relating to the registration of securities offered pursuant to any employee
benefit plan) which the Borrower or any of its Subsidiaries files with the SEC
or any national securities exchange; and

(g)    such other information respecting the condition or operations, financial
or otherwise, of the Borrower, any of its Subsidiaries or, to the extent such
information relates to compliance with this Agreement, any Exempted Subsidiary
as any Lender through the Administrative Agent may from time to time reasonably
request.

To the extent any documents which are required to be delivered pursuant to
clause (a), (b) or (f) of Section 7.1.1 are included in materials otherwise
filed with the SEC, such documents may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the following website address:
http://www.nobleenergyinc.com; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent). The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

SECTION 7.1.2    Compliance with Laws, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, such compliance to include,
without limitation: (a) the maintenance of its qualification as a foreign
corporation, (b) the payment, before the same become delinquent, of all Taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books and (c) all Environmental Laws, except, in each
case, where the failure to so comply would not reasonably be expected to cause a
Material Adverse Effect.

SECTION 7.1.3    Maintenance of Properties. The Borrower will, and will cause
each of its Material Subsidiaries to, maintain, preserve, protect and keep its
properties in good repair, working order and condition (ordinary wear and tear
excepted), and make necessary and proper repairs, renewals and replacements so
that its business carried on in connection therewith may be properly conducted
at all times unless the Borrower determines in good faith that the continued
maintenance of any of its properties is no longer economically desirable or
unless failure to so preserve, maintain, protect or keep its properties would
not reasonably be expected to cause a Material Adverse Effect.

 

60



--------------------------------------------------------------------------------

SECTION 7.1.4    Insurance. The Borrower will, and will cause each of its
Material Subsidiaries to, maintain or cause to be maintained with responsible
insurance companies insurance with respect to its properties and business
against such casualties and contingencies and of such types and in such amounts
as is customary in the case of similar businesses in similar locations.

SECTION 7.1.5    Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep books and records which accurately reflect, in
accordance with GAAP, all of its business affairs and transactions and permit
the Administrative Agent or its representatives, at reasonable times and
intervals and upon reasonable prior notice to the Borrower, to visit all of its
offices, to discuss its financial matters with its officers and employees and to
examine any of its books or other corporate records; provided, however, that
prior notice to the Borrower shall not be required if an Event of Default has
occurred or is continuing.

SECTION 7.1.6    Existence; Conduct of Business. The Borrower will, and will
cause each Foreign Borrower to, preserve, renew and keep in force and effect,
its legal existence and good standing under the laws of the jurisdiction of its
organization. The Borrower will, and will cause each Material Subsidiary, to
cause all material properties and businesses to be regularly conducted,
operated, maintained and developed in a good and workmanlike manner, as would a
prudent operator and in accordance with all applicable federal, state and local
laws, rules and regulations, except for any failure to so conduct, operate,
maintain and develop that would not reasonably be expected to cause a Material
Adverse Effect.

SECTION 7.2    Negative Covenants. The Borrower agrees with the Administrative
Agent and each Lender that, until all Commitments have terminated and all
Obligations have been paid and performed in full and all Letters of Credit shall
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Borrower will perform the obligations set forth in this Section 7.2.

SECTION 7.2.1    [Reserved.]

SECTION 7.2.2    Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:

(a)    Liens securing payment of the Obligations, granted pursuant to any Loan
Document;

(b)    Liens for Taxes, assessments or other governmental charges or levies not
at the time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books;

(c)    Liens of carriers, warehousemen, mechanics, materialmen and landlords
incurred in the ordinary course of business for sums not overdue more than 30
days or being diligently contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP shall have been set aside on
its books;

 

61



--------------------------------------------------------------------------------

(d)    Liens incurred in the ordinary course of business in connection with
workmen’s compensation, unemployment insurance or other forms of governmental
insurance or benefits, or to secure performance of tenders or bids, statutory
obligations, leases and contracts (other than for borrowed money) entered into
in the ordinary course of business or to secure obligations on surety or appeal
bonds;

(e)    judgment Liens not giving rise to an Event of Default under
Section 8.1.6;

(f)    Liens in favor of the United States of America or any state thereof or
any department, agency, instrumentality or political subdivision of any such
jurisdiction to secure partial, progress, advance or other payments pursuant to
any contract or statute;

(g)    Liens required by any contract or statute in order to permit the Borrower
or a Subsidiary to perform any contract or subcontract made by it with or at the
request of the United States of America, any state or any department, agency or
instrumentality or political subdivision of either;

(h)    Liens which exist prior to the time of acquisition upon any assets
acquired by the Borrower or any Subsidiary (including Liens on assets of any
Person not a subsidiary of the Borrower at the time of the acquisition of the
capital stock or assets of such Person or a merger with or consolidation with
such Person by the Borrower or a subsidiary of the Borrower); provided that the
Lien shall attach solely to the assets so acquired (or of the Person so
acquired, merged or consolidated);

(i)    Liens securing Indebtedness owing by any Subsidiary to another Subsidiary
or to the Borrower;

(j)    Liens pursuant to partnership agreements, oil, gas and/or mineral leases,
farm-out agreements, division orders, contracts for the processing of oil, gas
and/or other hydrocarbons, unitization and pooling declarations and agreements,
operating agreements, development agreements, area of mutual interest agreements
and other agreements which are customary in the oil, gas and other mineral
exploration, development and production business and in the business of
processing of gas and gas condensate production for the extraction of products
therefrom;

(k)    Liens set forth on Schedule 7.2.2 which are existing on the Original
Effective Date;

(l)    Liens on debt of or equity interests in a Person that is not a
Subsidiary;

(m)    Liens on cash and cash equivalents to secure payment or performance under
futures, forwards or Hedging Obligations, and other obligations of a like
nature, in each case in the ordinary course of business;

(n)    Liens securing Indebtedness of the Borrower or its Subsidiaries incurred
to finance the acquisition, construction, or improvement, or capital lease of
assets (including

 

62



--------------------------------------------------------------------------------

equipment); provided that such Indebtedness when incurred shall not exceed the
purchase price and costs, as applicable, of acquisition, construction or
improvement of the asset(s) financed and all fees, costs and expenses relating
thereto, including attorney and legal, accounting, expert, and professional
advisor fees and expenses;

(o)    any extension, renewal or replacement (or successive extensions, renewals
or replacements), in whole or in part, of any Lien referred to Section 7.2.2(h),
7.2.2(k) and 7.2.2(n) or of any Indebtedness secured thereby; provided that in
the case of Liens securing Indebtedness, the principal amount of Indebtedness
secured thereby shall not exceed the principal amount of Indebtedness so secured
at the time of such extension, renewal or replacement and that such extension,
renewal or replacement Lien shall be limited to all or part of substantially the
same property or revenue subject of the Lien extended, renewed or replaced (plus
improvements on such property);

(p)    Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;
provided that (i) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the Borrower in
excess of those set forth by regulations promulgated by the F.R.S. Board or any
other Governmental Authority performing a substantially equivalent role; and
(ii) such deposit account is not intended by the Borrower or any Subsidiary to
provide collateral to the depository institution;

(q)    Liens on Project Assets; and

(r)    Liens upon assets of the Borrower and its Subsidiaries created after the
Original Effective Date not otherwise permitted by this Section 7.2.2, provided
that (i) the Indebtedness secured thereby shall not exceed fifteen percent (15%)
of Consolidated Net Tangible Assets in the aggregate at any one time outstanding
and (ii) such Liens do not encumber or attach to any equity interest in a
Subsidiary.

SECTION 7.2.3    Financial Covenant - Total Debt to Capitalization. The Borrower
will not permit the Total Debt to Capitalization Ratio, expressed as a
percentage, to exceed 65% at any time.

SECTION 7.2.4    Subsidiary Guarantees. The Borrower will not permit any of its
subsidiaries to guarantee, or otherwise become obligated with respect to, any
Indebtedness of the Borrower unless, substantially concurrently therewith,
(a) such subsidiary shall execute and deliver to the Administrative Agent a
guarantee agreement, in form and substance reasonably satisfactory to the
Administrative Agent, pursuant to which it shall guarantee payment of the
Obligations of the Borrower under this Agreement and the other Loan Documents
and (b) such subsidiary shall deliver to the Administrative Agent such customary
evidence of authority, resolutions and certificates as the Administrative Agent
may reasonably request in connection therewith; provided that the Borrower shall
not be obligated to provide any such guarantee agreement by a subsidiary not
organized under the laws of the United States, any State thereof or the District
of Columbia if the provision of such a guarantee agreement would result in an
adverse Tax consequence to the Borrower or its subsidiaries.

 

63



--------------------------------------------------------------------------------

SECTION 7.2.5    Consolidation, Merger, etc. The Borrower will not (a) liquidate
or dissolve, (b) consolidate with, or merge into or with, any other Person,
except (i) any Subsidiary and (ii) so long as no Event of Default has occurred
and is continuing or would occur after giving effect thereto, any other Person,
in either case so long as the Borrower is the surviving entity, and (c) the
Borrower will not, and will not permit any of its Subsidiaries to, sell,
transfer, or otherwise dispose of (in one transaction or in a series of
transactions, and whether directly or through any merger or consolidation)
assets representing all or substantially all the assets of the Borrower and its
Subsidiaries (whether now owned or hereafter acquired), taken as a whole. The
Borrower will not permit any Foreign Borrower to (i) liquidate or dissolve or
(ii) consolidate with, or merge with or into, any other Person, except (A) any
Subsidiary and (B) so long as no Event of Default has occurred and is continuing
or would occur after giving effect thereto, any other Person (other than the
Borrower or another Foreign Borrower), in each case, so long as such Foreign
Borrower is the surviving entity. The Borrower shall not permit any Foreign
Borrower to cease to be a wholly owned Subsidiary.

SECTION 7.2.6    Restrictive Agreements. The Borrower will not, and will not
permit any of its Material Subsidiaries to, enter into any agreement prohibiting
the ability of any Material Subsidiary to make any payments, directly or
indirectly, to the Borrower by way of dividends, advances, repayments of loans
or advances, reimbursements of management and other intercompany charges,
expenses and accruals or other returns on investments, or any other agreement or
arrangement which restricts the ability of any such Material Subsidiary to make
any payment, directly or indirectly, to the Borrower, other than (a) agreements
or arrangements in respect of Indebtedness of a Person which exist at the time
such Person is merged or amalgamated with a subsidiary of the Borrower or
existing at the time such Person becomes a subsidiary of the Borrower, so long
as such Indebtedness was not created in anticipation thereof, and in respect of
Indebtedness secured by a Lien encumbering any assets acquired by a Subsidiary,
so long as such Indebtedness was not created in anticipation thereof, and
extensions, refinancings, renewals or replacements thereof, (b) agreements or
arrangements set forth in the Organic Documents of any Exempted Subsidiary or
any related joint venture or similar agreement or with respect to any
Indebtedness of any Exempted Subsidiary, provided, in each case, that any such
prohibitions and restrictions set forth therein apply only to Exempted
Subsidiaries or Project Assets, and (c) agreements or arrangements with respect
to which the sum of all Indebtedness entitled to the benefit of such agreements
or arrangements plus the aggregate Minority Equity Value of all Material
Subsidiaries subject to such restriction does not exceed 10% of Consolidated Net
Tangible Assets; where the term “Minority Equity Value” means the product of the
Consolidated Net Tangible Assets attributable to such Material Subsidiary (but
without reduction for minority equity interests) times the percentage of the
equity interests of such Material Subsidiary owned by a Person other than the
Borrower and its Subsidiaries that are entitled to the benefit of such agreement
or arrangement.

SECTION 7.2.7    Anti-Corruption Laws and Sanctions. The Borrower will not
directly, or to the Borrower’s knowledge, indirectly use the proceeds of any
Borrowing or Letter of Credit (a) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, to the extent such activities, businesses
or transactions would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state, or (b) in
any other manner that would result in a violation of Sanctions or
Anti-Corruption Laws applicable to any party hereto.

 

64



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT

SECTION 8.1    Listing of Events of Default. Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.

SECTION 8.1.1    Non-Payment of Obligations. The Borrower shall default in the
payment or prepayment when due of any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement, or the Borrower shall default (and
such default shall continue unremedied for a period of five days) in the payment
when due of any interest on any Loan, of any fee hereunder or of any other
Obligation.

SECTION 8.1.2    Breach of Warranty. Any representation or warranty of the
Borrower made or deemed to be made hereunder or in any other Loan Document
executed by it or any certificates delivered pursuant to this Agreement or any
other Loan Document is or shall be incorrect in any material respect when made
or deemed made.

SECTION 8.1.3    Non-Performance of Certain Covenants and Obligations. The
Borrower shall default in the due performance and observance of any of its
obligations under Sections 7.1.1(d), 7.1.6 (as to existence of the Borrower),
7.2.2, 7.2.3, 7.2.4, 7.2.5, 7.2.6 or 7.2.7; provided that the imposition of any
non-consensual Lien that is not permitted to exist pursuant to Section 7.2.2
shall not be deemed to constitute an Event of Default hereunder until thirty
(30) days after the date of such imposition.

SECTION 8.1.4    Non-Performance of Other Covenants and Obligations. The
Borrower shall default in the due performance and observance of any other
provision contained herein (not constituting an Event of Default under the
preceding provisions of this Section 8.1) or any other Loan Document executed by
it, and such default shall continue unremedied for a period of 30 days after
notice thereof shall have been given to the Borrower by the Administrative
Agent.

SECTION 8.1.5    Default on Other Indebtedness. A default shall occur in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness (other than Indebtedness
described in Section 8.1.1 or any Project Subsidiary Indebtedness) of the
Borrower or any of its Material Subsidiaries, or of any reimbursed obligation in
respect of letters of credit for which the Borrower or any of its Material
Subsidiaries is an account party, in any case having a principal amount,
individually or in the aggregate, in excess of $150,000,000, or a default shall
occur in the performance or observance of any obligation or condition with
respect to such Indebtedness or reimbursement obligation if the effect of such
default is to accelerate the maturity of any such Indebtedness or reimbursement
obligation or such default shall continue unremedied for any applicable period
of time sufficient to permit the holder or holders of such Indebtedness or
reimbursement obligation, or any trustee or agent for such holders, to cause
such Indebtedness to become due and payable prior to its expressed maturity.

 

65



--------------------------------------------------------------------------------

SECTION 8.1.6    Judgments. Any judgment or order for the payment of money in
excess of $150,000,000 shall be rendered against the Borrower or any of its
Material Subsidiaries if such excess is not fully covered by valid and
collectible insurance in respect thereof, and either (i) proper or valid
enforcement or levying proceedings (except if solely with respect to the Project
Assets) shall have been commenced by any creditor upon such judgment or order or
(ii) such judgment or order shall continue unsatisfied and unstayed for a period
of sixty (60) consecutive days.

SECTION 8.1.7    Pension Plans. Any of the following events shall occur with
respect to any Pension Plan: (a) the institution of any steps by the Borrower,
any member of its Controlled Group or any other Person to terminate a Pension
Plan if, as a result of such termination, the Borrower or any such member could
be required to make a contribution to such Pension Plan in excess of
$150,000,000; or (b) a contribution failure occurs with respect to any Pension
Plan sufficient to give rise to a Lien under Section 430(k) of the Code to the
extent such action would reasonably be expected to cause a Material Adverse
Effect.

SECTION 8.1.8    Change in Control. Any Change in Control shall occur.

SECTION 8.1.9    Bankruptcy, Insolvency, etc. The Borrower or any Material
Subsidiary shall (a) become insolvent or generally fail to pay, or admit in
writing its inability or unwillingness to pay, debts as they become due;
(b) apply for, consent to, or acquiesce in, the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower or Material
Subsidiaries or any substantial portion of the property of any thereof (other
than any Project Assets), or make a general assignment for the benefit of
creditors; (c) in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for the Borrower or any Material Subsidiary or for a
substantial part of the property of any thereof (other than any Project Assets),
and such trustee, receiver, sequestrator or other custodian shall not be
discharged within 60 days; provided that the Borrower and each Material
Subsidiary hereby expressly authorizes the Administrative Agent and each Lender
to appear in any court conducting any relevant proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents;
(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any Material Subsidiary, and, if any
such case or proceeding is not commenced by the Borrower or such Material
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
the Borrower or such Material Subsidiary or shall result in the entry of an
order for relief or shall remain for 60 days undismissed; provided that the
Borrower and each Material Subsidiary hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any such
case or proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents; or (e) take any corporate action
authorizing, or in furtherance of, any of the foregoing.

SECTION 8.2    Action if Bankruptcy. If any Event of Default described in
Section 8.1.9 shall occur with respect to the Borrower or any Foreign Borrower,
the Commitments (if not theretofore terminated) shall automatically terminate,
the outstanding principal amount of all outstanding Borrowings and all other
Obligations shall automatically be

 

66



--------------------------------------------------------------------------------

and become immediately due and payable and the obligation of the Borrower to
deposit Cash Collateral in accordance with Section 2.11(j) shall become
automatically effective, and such deposit shall become immediately due and
payable, in each case, without notice, demand or presentment.

SECTION 8.3    Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in Section 8.1.9 with respect to the
Borrower or any Foreign Borrower) shall occur for any reason, whether voluntary
or involuntary, and be continuing, the Administrative Agent, upon the direction
of the Required Lenders, shall by notice to the Borrower declare all or any
portion of the outstanding principal amount of the Loans and other Obligations
to be due and payable and/or the Commitments (if not theretofore terminated) to
be terminated, whereupon the full unpaid amount of such Loans and other
Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without notice of acceleration, intention to
accelerate, presentment and demand or notice of any kind, as the case may be,
all of which are hereby expressly waived, and/or the Commitments shall
terminate.

ARTICLE IX

THE AGENTS

SECTION 9.1    Appointment of Administrative Agent. Each Lender and each Issuing
Bank hereby appoints JPMorgan as the Administrative Agent under this Agreement
and each other Loan Document, and authorizes the Administrative Agent to take
such actions and to exercise such powers as are delegated to the Administrative
Agent by the terms of this Agreement and the other Loan Documents, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article IX are solely for the benefit of the Administrative Agent, the
Lenders and the Issuing Banks, and neither the Borrower nor any of its
Affiliates shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

SECTION 9.2    Exculpation. The Administrative Agent shall not have any duties
or obligations, except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a)    shall not have or be deemed to have any fiduciary relationship with any
Lender or Issuing Bank or be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or

 

67



--------------------------------------------------------------------------------

by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be, or as the Administrative Agent shall
believe in good faith to be, expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any applicable bankruptcy or insolvency
proceeding or that may affect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any applicable bankruptcy or
insolvency law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent and its Related Parties shall not be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided herein or in the other Loan
Documents) or (ii) in the absence of its own gross negligence or willful
misconduct (such absence to be preserved unless otherwise determined by a court
of competent jurisdiction by final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice (stating that it is a “notice of default”) describing
such Default is given to the Administrative Agent by the Borrower, a Lender or
an Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

SECTION 9.3    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
amendment of a Letter of Credit, that by its terms

 

68



--------------------------------------------------------------------------------

must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or Issuing Bank prior to the making of
such Loan or the issuance, extension, renewal or amendment of such Letter of
Credit. The Administrative Agent shall be entitled to rely on legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

SECTION 9.4    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as, in
respect of the Administrative Agent, activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 9.5    Successor Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Borrower and the Lenders. If the
Administrative Agent becomes a Defaulting Lender, then the Administrative Agent
may be removed by the Required Lenders by notice to that effect to the
Administrative Agent and the Borrower. Upon receipt of any such notice of
resignation or removal, the Required Lenders shall have the right, in
consultation with the Borrower (so long as no Event of Default exists), to
appoint a successor, which shall be one of the Lenders or a commercial banking
institution organized under the laws of the U.S. (or any State thereof) or a
U.S. branch or agency of a commercial banking institution, and having a combined
capital and surplus of at least $500,000,000. If, in the case of resignation, no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent’s giving notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or

 

69



--------------------------------------------------------------------------------

under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article IX and Sections
10.3 and 10.4 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

SECTION 9.6    Individual Rights. Each of the Agents shall have the same rights
and powers with respect to the Loans or Letters of Credit made by it or any of
its Affiliates, and may exercise the same as if it were not an Agent and the
term “Lender”, “Lenders”, “Issuing Bank” or “Issuing Banks” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as an Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Affiliate thereof as if such Person were
not an Agent hereunder and without any duty to account therefor to the Lenders
or the Issuing Banks.

SECTION 9.7    Indemnification of the Agents. Each Lender hereby indemnifies
(which indemnity shall survive any termination of this Agreement) each of the
Agents, pro rata according to such Lender’s Percentage, WHETHER OR NOT RELATED
TO ANY SINGULAR, JOINT OR CONCURRENT NEGLIGENCE OF THE AGENTS, from and against
any and all liabilities, obligations, losses, damages, claims, costs or expenses
of any kind or nature whatsoever which may at any time be imposed on, incurred
by, or asserted against, any Agent in any way relating to or arising out of this
Agreement and any other Loan Document, including reasonable attorneys’ fees, and
as to which such Agent is not reimbursed by the Borrower; provided, however,
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, claims, costs or expenses which are
determined by a court of competent jurisdiction in a final, non-appealable
judgment to have resulted solely from such Agent’s gross negligence or willful
misconduct. None of the Agents shall be required to take any action hereunder or
under any other Loan Document, or to prosecute or defend any suit in respect of
this Agreement or any other Loan Document, unless it is indemnified hereunder to
its satisfaction. If any indemnity in favor of any Agent shall be or become
inadequate, in such Agent’s determination, as the case may be, such Agent may
call for additional indemnification from the Lenders and cease to do the acts
indemnified against hereunder until such additional indemnity is given.

SECTION 9.8    Credit Decisions. Each Lender and Issuing Bank acknowledges that
it has made its own credit decision to extend its Commitments hereunder and
enter into this Agreement or any other Loan Document, in each case,
(i) independently of each of the Agents, each other Lender and each other
Issuing Bank and (ii) based on such Lender’s or Issuing Bank’s review of the
financial information of the Borrower, this Agreement, the other Loan Documents
(the terms and provisions of which being satisfactory to such Lender or Issuing
Bank) and such other documents, information and investigations as such Lender
has deemed appropriate. Each Lender and Issuing Bank also acknowledges that it
will continue to make its

 

70



--------------------------------------------------------------------------------

own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement or any other Loan
Document (i) independently of each of the Agents, each other Lender and each
other Issuing Bank and (ii) based on such other documents, information and
investigations as it shall deem appropriate at any time.

SECTION 9.9    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 3.3, 10.3 and 10.4) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
3.3, 10.3 and 10.4.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

SECTION 9.10    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, the Syndication Agents or the
Documentation Agents shall have any duties or obligations under this Agreement
or any of the other Loan Documents, except in its capacity, as applicable, as
the Administrative Agent, a Lender or an Issuing Bank hereunder, but all such
Persons shall have the benefit of the indemnities and exculpatory provisions
provided for herein. Notwithstanding anything to the contrary in this Agreement
or any other Loan Document, none of the Arrangers, the Syndication Agents or the
Documentation Agents shall have or be deemed to have any fiduciary relationship
with any Lender or Issuing

 

71



--------------------------------------------------------------------------------

Bank, and no implied covenants, functions, responsibilities, duties, obligations
or liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Arranger, any Syndication Agent or any Documentation
Agent.

SECTION 9.11    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any Foreign Borrower, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the

 

72



--------------------------------------------------------------------------------

Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any Foreign Borrower, that:

(i)    none of the Administrative Agent, the Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Arrangers or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c)    The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

73



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS PROVISIONS

SECTION 10.1    Waivers, Amendments, etc. The provisions of this Agreement and
of each other Loan Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrower and the Required Lenders; provided, however, that no such
amendment, modification or waiver which would: (a) modify any requirement
hereunder that any particular action be taken by all the Lenders or by the
Required Lenders shall be effective unless consented to by each Lender;
(b) modify the first sentence of Section 4.8, Section 4.9 or this Section 10.1,
change the definition of “Required Lenders”, reduce any fees described in
Article III or, except in the manner set forth in Section 2.10, extend the
Maturity Date, shall be made without the consent of each Lender; (c) except in
the manner set forth in Section 2.10, extend the due date for, or reduce the
amount of, any scheduled repayment or prepayment of principal of or interest on
any Loan or LC Disbursement (or reduce the principal amount of or rate of
interest on any Loan or LC Disbursement) shall be made without the consent of
the Lender which made such Loan or is otherwise affected thereby; (d) release
the Borrower from any guarantee given under Section 2.12.2 in respect of a
Foreign Borrower without the consent of each Lender directly affected thereby,
(e) affect adversely the interests, rights or obligations of any Agent as an
Agent shall be made without the consent of such Agent or (f) amend
Section 2.11(c) to permit any Letter of Credit to expire after the Maturity Date
without the consent of any Lender that is adversely affected thereby; provided,
further, that no such amendment, modification or waiver which would either
increase any Commitment or the Percentage of any Lender, or modify the rights,
duties or obligations of any Agent, Issuing Bank or Swingline Lender, shall be
effective without the consent of such Lender, such Agent, such Issuing Bank or
such Swingline Lender, as applicable. Notwithstanding the foregoing, (i) this
Agreement may be modified as set forth in Sections 2.9(e), 2.9(f), 2.10(d),
2.12.4 and 4.2(b), and Schedules IIA and IIB hereto may be modified as provided
in the definitions of the terms Swingline Commitment or Swingline Lenders or the
terms LC Commitment or Issuing Bank, as applicable, in each case, without the
consent of any Lender, and (ii) any provision of this Agreement or any other
Loan Document may be amended, without the consent of any Lender, by an agreement
in writing entered into by the Borrower and the Administrative Agent to cure any
obvious error or any ambiguity, omission, defect or inconsistency of a technical
nature, so long as (A) such amendment does not adversely affect the rights of
any Lender or (B) the Lenders shall have received at least five Business Days’
prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment. No failure or delay on the part of the Administrative
Agent, any Lender, any Issuing Bank or any Swingline Lender in exercising any
power or right under this Agreement or any other Loan Document shall operate as
a waiver thereof; nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on the Borrower in any case shall
entitle it to any notice or demand in similar or other circumstances. No waiver
or approval by the Administrative Agent, any Lender, any Issuing Bank or
Swingline Lender under this Agreement or any other Loan

 

74



--------------------------------------------------------------------------------

Document shall, except as may be otherwise stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval hereunder shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

SECTION 10.2    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone and subject to Section 10.2(b), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

(i)    if to the Borrower, to:

Noble Energy, Inc.

1001 Noble Energy Way

Houston, Texas 77070

Attention:    Treasurer

Telephone No.: (281) 872-3107

Facsimile No.: (281) 872-3121

(ii)    if to the Administrative Agent, to:

JPMorgan Chase Bank, N.A.

Agency Services

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attention: Shadia Folahan

Telephone No.: (713) 750-2367

Facsimile No.: (713) 427-6307

With a copy to:

JPMorgan Chase Bank, N.A.

Global Oil & Gas Group

712 Main Street, 12th Floor

Houston, Texas 77002

Attention: Marshall Trenckmann

Telephone No.: (713) 216-6031

Facsimile No.: (713) 216-8870

(iii)    if to the Syndication Agent, any Documentation Agent, any Issuing Bank,
any Swingline Lender or any other Lender, to it at its address (or fax number)
provided to the Administrative Agent and the Borrower or as set forth in its
Administrative Questionnaire.

(b)    Notices and other communications to the Lenders, Issuing Banks or
Swingline Lenders hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender or Issuing Bank if such Lender or Issuing Bank, as

 

75



--------------------------------------------------------------------------------

applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c)    Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available”. Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made, or
shall be deemed to be made, by the Administrative Agent or any of its Related
Parties in connection with the Communications or the Platform. In no event shall
the Administrative Agent or any of its Related Parties have any liability to the
Loan Parties, any Lender, any Issuing Bank or any other Person for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of communications through the Platform

SECTION 10.3    Payment of Costs, Expenses and Taxes. The Borrower agrees to pay
on demand all reasonable out-of-pocket costs and expenses of (i) the
Administrative Agent, the Syndication Agent and the Arrangers in connection with
the preparation, negotiation, execution, delivery, syndication and
administration of this Agreement and of each other Loan Document, including
schedules and exhibits, and any amendments, waivers, consents, supplements or
other modification to this Agreement or any other Loan Document, (ii) an Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) a Swingline Lender
in connection with the making of any Swingline Loan or any demand for payment
thereunder, and (iv) the Administrative Agent, any Issuing Bank, any Swingline
Lender and the Lenders in connection with the enforcement by the Lenders, any
Issuing Bank, any Swingline Lender or the Administrative Agent of, or the
protection of rights under, this Agreement and each other Loan Document. The
Administrative Agent, the other Agents, the Arrangers, each Issuing Bank, each
Swingline Lender and each Lender agree to the extent feasible, and to the extent
a conflict of interest does not exist in the reasonable opinion of the
Administrative Agent, the other Agents, the Arrangers, any Issuing Bank, any
Swingline Lender or any Lender, to use one law firm in each jurisdiction in
connection with the foregoing, to the extent they seek reimbursement for the
expenses thereof from the Borrower. Each Lender agrees to reimburse the
Administrative Agent, each Issuing Bank and each Swingline Lender on demand for
such Lender’s pro rata share (based upon its Percentage) of any such costs or
expenses not paid by the Borrower. In

 

76



--------------------------------------------------------------------------------

addition, the Borrower agrees to pay, and to save the Administrative Agent, the
other Agents, the Arrangers, any Issuing Bank, any Swingline Lender and the
Lenders harmless from all liability for, any stamp or other Taxes (other than
Excluded Taxes) which may be payable in connection with the execution or
delivery of this Agreement, the Borrowings hereunder, or of any other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith.

SECTION 10.4    Indemnification; Waiver of Consequential Damages. The Borrower
hereby indemnifies, exonerates and holds each Agent, the Arrangers, each Issuing
Bank, each Swingline Lender and each Lender and each of their respective Related
Parties (collectively, the “Indemnified Parties”), WHETHER OR NOT RELATED TO OR
RESULTING FROM ANY NEGLIGENCE OF THE INDEMNIFIED PARTIES, free and harmless from
and against any and all actions, causes of action, suits, losses, costs,
liabilities and damages, and expenses incurred in connection therewith
(irrespective of whether any such Indemnified Party is a party to the action for
which indemnification hereunder is sought), whether brought by a third party or
by the Borrower and regardless of whether any Indemnified Party is a party
thereto, including reasonable attorneys’ fees and disbursements (collectively,
the “Indemnified Liabilities”), incurred by the Indemnified Parties or any of
them as a result of, or arising out of, or relating to any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of any Loan or Letter of Credit; the entering into and performance of this
Agreement and any other Loan Document by any of the Indemnified Parties; any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), any investigation, litigation
or proceeding related to any acquisition or proposed acquisition by the Borrower
or any of its subsidiaries of all or any portion of the stock or assets of any
Person, whether or not such Agent, the Arrangers, such Issuing Bank, such
Swingline Lender or such Lender is party thereto; any investigation, litigation
or proceeding related to any environmental cleanup, audit, compliance or other
matter relating to the protection of the environment or the Release by the
Borrower or any of its subsidiaries of any Hazardous Material; or the presence
on or under, or the escape, seepage, leakage, spillage, discharge, emission,
discharging or releases from, any real property owned or operated by the
Borrower or any of its subsidiaries of any Hazardous Material (including any
losses, liabilities, damages, injuries, costs, expenses or claims asserted or
arising under any Environmental Law), regardless of whether caused by, or within
the control of, the Borrower or any of its subsidiaries; provided that such
indemnity shall not, as to any Indemnified Party, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnified Party, (y) result from a claim brought by the Borrower or any
of its subsidiaries against an Indemnified Party for breach in bad faith of such
Indemnified Party’s obligations hereunder or under any other Loan Document, if
the Borrower or such subsidiary has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) result from any dispute solely among the Indemnified Parties (other than any
claims against an Indemnified Party in its capacity or in fulfilling its
obligations as the Administrative Agent or other Agent, an Arranger or any other
titled role in respect of the Facility) and not arising out of any act or
omission of the Borrower or any of its subsidiaries. If and to the extent that
the foregoing undertaking may be unenforceable for any reason, the

 

77



--------------------------------------------------------------------------------

Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. This Section 10.4 shall not apply with respect to Taxes other
than any Taxes that represent Indemnified Liabilities arising from any non-Tax
claim. All amounts due under this Section 10.4 shall be payable promptly after
written demand therefor. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO
PARTY SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNIFIED PARTY,
ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE
DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF CREDIT, OR
THE USE OF THE PROCEEDS THEREOF. NO INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY;
PROVIDED SUCH INDEMNIFIED PARTY HAS TAKEN AND MAINTAINS COMMERCIALLY REASONABLE
EFFORTS AND CONTROLS TO SAFEGUARD THE USE AND ACCESS OF SUCH MATERIAL AND
INFORMATION.

SECTION 10.5    Survival. The obligations of the Borrower under Sections 4.3,
4.4, 4.6, 10.3 and 10.4, and the provisions of Article IX, including the
obligations of the Lenders under Section 9.1, shall in each case survive any
termination of this Agreement, the payment in full of all Obligations and the
termination of all Commitments.

SECTION 10.6    Severability. Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

SECTION 10.7    Headings. The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

SECTION 10.8    Governing Law. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL
EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.

SECTION 10.9    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto (and, in the case of
Section 10.4, the Indemnified Parties) and their respective successors and
assigns (including any Affiliate of an

 

78



--------------------------------------------------------------------------------

Issuing Bank that issues any Letter of Credit); provided, however, that: (a) the
Borrower may not assign or transfer its rights or obligations hereunder without
the prior written consent of the Administrative Agent and all Lenders; and
(b) the rights of sale, assignment and transfer of the Lenders are subject to
Section 10.10.

SECTION 10.10    Sale and Transfer of Loans and Commitments; Participations in
Loans and Commitments. Each Lender may assign, or sell participations in, its
Loans and Commitments to one or more other Persons in accordance with this
Section.

SECTION 10.10.1    Assignments. Any Lender at any time may assign and delegate:

(a)    with notice to (but without the consent of) the Administrative Agent, the
Swingline Lenders, the Issuing Banks and the Borrower, to any of its Affiliates
or to any other Lender (or with respect to a Swingline Loan or Swingline
Commitment, any other Swingline Lender), any Affiliate of a Lender or any
Approved Fund of a Lender (or with respect to a Swingline Loan or Swingline
Commitment, an any Affiliate or any Approved Fund of any Swingline Lender)
(other than (i) any Lender that is, at such time, a Defaulting Lender, (ii) any
natural person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural person), and (iii) for the
avoidance of doubt, the Borrower or any Affiliate of the Borrower), and

(b)    with the written consent (which consent shall not be unreasonably delayed
or withheld) of the Administrative Agent, each Swingline Lender, each Issuing
Bank and, if no Event of Default has occurred and is continuing, the Borrower
(such consent of the Borrower being deemed given if the Borrower does not
respond within ten (10) Business Days of the Borrower’s receipt of written
notice of such assignment), to one or more commercial banks or other financial
institutions not described in clause (a) above (each Person described in this
clause (b) or the foregoing clause (a) as being the Person to whom such
assignment and delegation is to be made, being hereinafter referred to as an
“Assignee Lender”),

all or any fraction of such Lender’s total Loans and Commitments pursuant to a
Lender Assignment Agreement executed by such Assignee Lender and such assigning
Lender (and, in the case of an Assignee Lender described in clause (b) above,
the Borrower (if applicable), the Administrative Agent, each Swingline Lender
and each Issuing Bank); provided that (i) such assignment and delegation shall
be (x) of a constant, and not a varying, percentage of all the assigning
Lender’s Loans and Commitments (and/or such Lender’s Swingline Loans and
Swingline Commitment, if applicable) and which shall be of equal pro rata shares
of the Facility and (y) in a minimum aggregate amount of $5,000,000 (or in a
minimum amount of $1,000,000 in the case of an assignment to an Approved Fund
with respect to which such Approved Fund plus the Lender or an Affiliate of such
Lender who administers or manages such Approved Fund plus other Approved Funds
administered or managed by the such Lender or an Affiliate of such Lender will
then hold an amount of $5,000,000 or more), (ii) any such Assignee Lender will
comply, if applicable, with the provisions of Section 4.6.5, and (iii) the
Borrower and the Administrative Agent shall be entitled to continue to deal
solely and directly with such assigning Lender in connection with the interests
so assigned and delegated to an Assignee Lender until (A) written notice of such
assignment and delegation, together with payment instructions,

 

79



--------------------------------------------------------------------------------

addresses and related information with respect to such Assignee Lender, shall
have been given to the Borrower and the Administrative Agent by such Lender and
such Assignee Lender, (B) such Assignee Lender shall have executed and delivered
to the Borrower and the Administrative Agent a Lender Assignment Agreement,
accepted by the Administrative Agent, (C) such Assignee Lender shall have
delivered to the Administrative Agent an Administrative Questionnaire, and
(D) the processing fees described below shall have been paid. For the purposes
of this Section 10.10.1, the term “Approved Fund” has the following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and
(y) the assignor Lender, to the extent that rights and obligations hereunder
have been assigned and delegated by it in connection with such Lender Assignment
Agreement, shall be released from its obligations hereunder and under the other
Loan Documents; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Accrued interest on that part of the
predecessor Loans and Commitments, and accrued fees, shall be paid as provided
in the Lender Assignment Agreement. Accrued interest on that part of the
predecessor Loans and Commitments shall be paid to the assignor Lender. Accrued
interest and accrued fees shall be paid at the same time or times provided in
this Agreement. Such assignor Lender or such Assignee Lender must also pay a
processing fee to the Administrative Agent upon delivery of any Lender
Assignment Agreement in the amount of $3,500. Any attempted assignment and
delegation not made in accordance with this Section shall be null and void.

The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in Houston, Texas a
copy of each Lender Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Lenders and the Issuing Banks shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

SECTION 10.10.2    Participations. Any Lender may at any time sell to one or
more commercial banks or other Persons (other than the Borrower or any of its
Affiliates or any natural person (or a holding company investment vehicle or
trust for, or owned and

 

80



--------------------------------------------------------------------------------

granted for the primary benefit of, a natural person)) (each of such commercial
banks and other Persons being herein called a “Participant”) participating
interests in any of the Loans, Commitments or other interests of such Lender
hereunder; provided, however, that (a) no participation contemplated in this
Section 10.10.2 shall relieve such Lender from its Commitment or its other
obligations hereunder or under any other Loan Document, (b) such Lender shall
remain solely responsible for the performance of its Commitment and such other
obligations, (c) the Borrower, the Administrative Agent and the Issuing Banks
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and each of the other
Loan Documents, (d) no Participant, unless such Participant is an Affiliate of
such Lender, or is itself a Lender, shall be entitled to require such Lender to
take or refrain from taking any action hereunder or under any other Loan
Document, except that such Lender may agree with any Participant that such
Lender will not, without such Participant’s consent, take any actions of the
type described in clause (b) or (c) of Section 10.1, and (e) the Borrower shall
not be required to pay any amount under Section 4.6 that is greater than the
amount which it would have been required to pay had no participating interest
been sold. The Borrower acknowledges and agrees that each Participant, for
purposes of Sections 4.3, 4.4, 4.6, 4.8, 4.9 and 10.4, shall be considered a
Lender; provided that this sentence shall not obligate the Borrower to pay more
under such Sections that it would be obligated to pay had no such participation
been granted. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 4.10 with respect to any Participant. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

SECTION 10.10.3    Pledge by Lender. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

SECTION 10.11    Other Transactions. Nothing contained herein shall preclude the
Administrative Agent or any other Lender from engaging in any transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates in which the Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.

 

81



--------------------------------------------------------------------------------

SECTION 10.12    Confidentiality. Each of the Agents, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and its
and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a non-confidential basis from a source other
than the Borrower. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and other information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry. For the
purposes of this Section, “Information” means all information received from the
Borrower or any of its Affiliates relating to the Borrower and its subsidiaries
or their business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any of its Affiliates; provided that, in
the case of information received from the Borrower or any of its Affiliates
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

SECTION 10.13    Forum Selection and Consent to Jurisdiction. ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS
OR THE BORROWER SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE
STATE OF TEXAS SITTING IN HARRIS COUNTY OR THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF TEXAS SITTING IN

 

82



--------------------------------------------------------------------------------

HARRIS COUNTY OR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN. THE BORROWER, THE ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY
EXPRESSLY AND IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH COURTS FOR THE
PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREE TO BE
BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. THE
BORROWER, THE ADMINISTRATIVE AGENT, AND EACH LENDER FURTHER IRREVOCABLY CONSENT
TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF TEXAS OR THE STATE OF NEW YORK. THE
BORROWER, THE ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT THE
BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY
COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT
PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO
ITSELF OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

SECTION 10.14    Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, THE LENDERS AND
THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS OR THE
BORROWER. THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH
OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO
THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

SECTION 10.15    Judgment Currency.

SECTION 10.15.1    If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in Dollars into another currency,
each party hereto agrees, to the fullest extent that it may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures in the relevant jurisdiction Dollars could be purchased with
such other currency on the Business Day immediately preceding the day on which
final judgment is given.

 

83



--------------------------------------------------------------------------------

SECTION 10.15.2    The obligation of the Borrower in respect of any sum due from
it in any currency (the “Primary Currency”) to any Lender, any Issuing Bank or
the Administrative Agent hereunder shall, notwithstanding any judgment in any
other currency, be discharged only to the extent that on the Business Day
following receipt by such Lender, such Issuing Bank or the Administrative Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender, such Issuing Bank or the Administrative Agent (as the case may be)
may in accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender, such Issuing
Bank or the Administrative Agent (as the case may be) in the applicable Primary
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify such Lender, such Issuing Bank or the Administrative
Agent (as the case may be) against such loss, and if the amount of the
applicable Primary Currency so purchased exceeds such sum originally due to any
Lender, such Issuing Bank or the Administrative Agent (as the case may be) in
the applicable Primary Currency, such Lender, such Issuing Bank or the
Administrative Agent (as the case may be) agrees to remit to the Borrower such
excess.

SECTION 10.16    USA Patriot Act Notice. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the USA Patriot Act.

SECTION 10.17    NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF, SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF (BUT DO
NOT SUPERSEDE ANY SEPARATE LETTER AGREEMENTS WITH RESPECT TO FEES PAYABLE TO THE
ADMINISTRATIVE AGENT OR ANY ISSUING BANK, ALL OF WHICH SHALL REMAIN IN FULL
FORCE AND EFFECT)AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

SECTION 10.18    No Adverse Interpretation of Other Agreements. This Credit
Agreement may not be used to interpret another indenture, loan, security or debt
agreement of the Borrower or any of its Affiliates. No such indenture, loan,
security or debt agreement may be used to interpret this Credit Agreement.

SECTION 10.19    No Fiduciary Duty. Each of the Administrative Agent, the
Syndication Agent, the Documentation Agents, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower. The Borrower agrees
that nothing in the Loan Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other similar duty
between the Lenders and the Borrower, its stockholders or its Affiliates. The

 

84



--------------------------------------------------------------------------------

Borrower acknowledges and agrees that (i) the transactions contemplated by the
Loan Documents are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Borrower, on the other, (ii) in connection therewith and
with the process leading to such transaction each of the Lenders is acting
solely as a principal and not the agent or fiduciary of the Borrower, its
management, stockholders, creditors or any other person, (iii) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its Affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the Loan Documents and
(iv) the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Borrower further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

SECTION 10.20    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by fax, emailed pdf. or any other electronic means that reproduces an
image of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 10.21    Certain Waivers by Loan Parties. To the extent not prohibited
by law, each Loan Party waives (a) all of its rights under Rule 31, Texas Rules
of Civil Procedure, Chapter 43 of the Texas Civil Practice and Remedies Code,
and Section 17.001 of the Texas Civil Practice and Remedies Code; (b) to the
extent it is subject to the Texas Revised Partnership Act (“TRPA”) or
Section 152.306 of the Texas Business Organizations Code (“BOC”), compliance by
the Agent, the Arrangers, each Issuing Bank, each Swingline Lender and each
Lender with Section 3.05(d) of TRPA and Section 152.306(b) of BOC; and (c) if
the Obligations are secured by an interest in real property, all of its rights
under Sections 51.003, 51.004, and 51.005 of the Texas Property Code (as amended
from time to time).

SECTION 10.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

 

85



--------------------------------------------------------------------------------

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

86